EXHIBIT 10.1
PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
BY AND BETWEEN
SPT — SWRC, LLC,
a Delaware limited liability company
as
“Buyer”
and
PULTE HOME CORPORATION,
a Michigan corporation
as
“Seller”

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
 
        ARTICLE I. PURCHASE AND SALE   1
 
       
Section 1.1
  Agreement of Purchase and Sale   1
Section 1.2
  Property Defined   1
Section 1.3
  Purchase Price   1
Section 1.4
  Payment of Purchase Price   1
Section 1.5
  Deposit   2
Section 1.6
  Deposit as Liquidated Damages   2
Section 1.7
  Escrow Holder   3
 
        ARTICLE II. TITLE AND SURVEY   3
 
       
Section 2.1
  Review of Title Documents   3
Section 2.2
  Pre-Closing “Gap” Title Defects   3
Section 2.3
  Permitted Exceptions   4
Section 2.4
  Conveyance of Title   4
Section 2.5
  Rights Upon Termination   5
 
        ARTICLE III. REVIEW OF PROPERTY   5
 
       
Section 3.1
  Right of Inspection   5
Section 3.2
  Indemnification   6
Section 3.3
  Right of Termination   6
 
        ARTICLE IV. CLOSING   6
 
       
Section 4.1
  Time and Place   6
Section 4.2
  Seller’s Obligations At or Prior to Closing   7
Section 4.3
  Buyer’s Obligations at or Prior to Closing   7
Section 4.4
  Credits and Prorations   8
Section 4.5
  Transaction Taxes and Closing Costs   8
Section 4.6
  Conditions Precedent to Obligation of Buyer   9
Section 4.7
  Conditions Precedent to Obligation of Seller   10
Section 4.8
  Amended and Restated Reconveyance Parcels Improvement Agreement   10
 
        ARTICLE V. REPRESENTATIONS AND WARRANTIES   11
 
       
Section 5.1
  Representations and Warranties of Seller   11
Section 5.2
  Survival of Seller’s Representations and Warranties   12
Section 5.3
  Representations, Warranties and Covenants of Buyer   12
Section 5.4
  Survival of Buyer’s Representations and Warranties   13
 
        ARTICLE VI. COVENANTS OF SELLER   13
 
       
Section 6.1
  Operation of Property   13
 
        ARTICLE VII. DEFAULT   14
 
       
Section 7.1
  Default by Buyer   14

i 



--------------------------------------------------------------------------------



 



                  Page
Section 7.2
  Default by Seller   14
 
        ARTICLE VIII. CONDEMNATION   14
 
       
Section 8.1
  Risk of Loss   14
Section 8.2
  Major Damage   15
Section 8.3
  Definition of “Major” Loss or Damage   15
 
        ARTICLE IX. BROKERAGE COMMISSIONS   15
 
        ARTICLE X. DISCLAIMERS AND WAIVERS   16
 
       
Section 10.1
  Indemnification   16
Section 10.2
  No Reliance on Documents   16
Section 10.3
  AS IS SALE; DISCLAIMERS   16
Section 10.4
  Survival of Disclaimers   17
 
        ARTICLE XI. SUBDIVISION SECURITY   18
 
       
Section 11.1
  Exoneration of Bonds   18
Section 11.2
  Obligation to Record Map   18
 
        ARTICLE XII. SELLER’S CONTINGENCY   18
 
       
Section 12.1
  Approval of Asset Management Committee   18
 
        ARTICLE XIII. DEPOSITS and refunds   19
 
       
Section 13.1
  Refund of Deposits   19
 
        ARTICLE XIV. RIGHT OF FIRST REFUSAL   19
 
       
Section 14.1
  Right of First Refusal   19
 
        ARTICLE XV. MISCELLANEOUS   20
 
       
Section 15.1
  Confidentiality   20
Section 15.2
  Public Disclosure   20
Section 15.3
  Assignment   20
Section 15.4
  Notices   21
Section 15.5
  Modifications   22
Section 15.6
  Entire Agreement   22
Section 15.7
  Further Assurances   22
Section 15.8
  Counterparts   22
Section 15.9
  Facsimile Signatures   22
Section 15.10
  Severability   22
Section 15.11
  Applicable Law   22
Section 15.12
  No Third Party Beneficiary   23
Section 15.13
  Captions   23
Section 15.14
  Construction   23
Section 15.15
  Recordation   23
Section 15.16
  Exhibits   23
Section 15.17
  Date of Performance   23
Section 15.18
  Attorneys’ Fees   23
Section 15.19
  ARBITRATION OF DISPUTES   23

ii 



--------------------------------------------------------------------------------



 



                  Page
Section 15.20
  Tax Free Exchanges   24

         
EXHIBITS
 
A
  -   DESCRIPTION OF LAND
B
  -   ASSIGNED AGREEMENTS
C
  -   ESCROW HOLDER’S GENERAL PROVISIONS
D
  -   FORM OF DEED
E
  -   FORM OF ASSIGNMENT OF CONTRACTS
F
  -   FORM OF BILL OF SALE
G
  -   FORM OF FIRPTA AND CALFIRPTA CERTIFICATES
H
  -   FORM OF ROFR AGREEMENT
I
  -   LIST OF BONDS AND SIAS
J
  -   IRREVOCABLE STANDBY LETTER OF CREDIT
K
  -   FORM OF DEED OF TRUST
L
  -   FORM OF BOND

iii 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
          THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this
“Agreement”) is made as of December 23, 2008 (the “Effective Date”), by and
between SPT — SWRC, LLC, a Delaware limited liability company (“Buyer”), and
PULTE HOME CORPORATION, a Michigan corporation (“Seller”).
ARTICLE I.
PURCHASE AND SALE
     Section 1.1 Agreement of Purchase and Sale. Subject to the terms and
conditions hereinafter set forth, Seller agrees to sell and convey to Buyer, and
Buyer agrees to purchase from Seller, the following:
          (a) those certain parcels of land situated in Riverside County,
California, commonly known as a portion of Winchester Ranch and more
particularly described in Exhibit A attached hereto and made a part hereof (the
property described in clause (a) of this Section 1.1 being herein referred to
collectively as the “Land”);
          (b) any buildings, structures, fixtures and other improvements affixed
to or located on the Land (the property described in clause (b) of this
Section 1.1 being herein referred to collectively as the “Improvements”); and
          (c) any and all of Seller’s right, title and interest in and to
(i) all assignable contracts and agreements (collectively, the “Assigned
Agreements”) listed and described on Exhibit B attached hereto and made a part
hereof, (ii) all permits, licenses, approvals, entitlements and authorizations
issued by any governmental authority in connection with the Property, and
(iii) any prepaid credits, deposits and prepaid fees with respect to the
Property, except as otherwise provided in Article XIII below (the property
described in clause (c) of this Section 1.1 being sometimes herein referred to
collectively as the “Intangibles”).
     Section 1.2 Property Defined. The Land and the Improvements are hereinafter
sometimes referred to collectively as the “Real Property.” The Land, the
Improvements and the Intangibles are hereinafter sometimes referred to
collectively as the “Property.”
     Section 1.3 Purchase Price. Seller is to sell and Buyer is to purchase the
Property for the amount of Two Million Five Hundred Thousand Dollars
($2,500,000.00) (the “Purchase Price”).
     Section 1.4 Payment of Purchase Price. The Purchase Price shall be payable
in full through Escrow at Closing in cash by wire transfer of immediately
available funds to a bank account designated by Seller in writing to Buyer prior
to the Closing. Not less than one (1) business day prior to the Closing, Buyer
shall deposit with the Escrow Holder (as defined in Section 1.5 below), in cash
or immediately available funds, the full amount of the Purchase Price, as
increased or decreased by prorations and adjustments as herein provided, minus
the

 



--------------------------------------------------------------------------------



 



amount of the Deposit (as defined in Section 1.5 below) previously deposited by
Buyer with Escrow Holder and any interest earned on the Deposit while held in
Escrow.
     Section 1.5 Deposit. Upon execution of this Agreement, Buyer shall deposit
with First American Title Insurance Company (the “Escrow Holder”), having its
office at 5 First American Way, Santa Ana, California 92707, Attention: Jeanne
Gould, a fully executed original of this Agreement and Buyer shall have
delivered the sum of One Hundred Thousand Dollars ($100,000.00) (the “Deposit”)
in good funds either by certified bank or cashier’s check or by federal wire
transfer. Escrow Holder shall hold the Deposit in an interest-bearing account of
a federally insured bank or savings and loan association acceptable to Buyer.
The Deposit and all interest accrued on the Deposit while held by Escrow Holder
shall be credited to the Purchase Price upon the close of Escrow. Buyer shall be
responsible for the payment of all costs and fees imposed on the Deposit
account. Except as otherwise specifically provided in Sections 2.5 and 7.2, and
Article VIII hereof, and subject to the timely satisfaction of all conditions
precedent to Buyer’s obligations set forth in Section 4.6 hereof (or the express
written waiver thereof by Buyer, in Buyer’s sole discretion), the Deposit and
the accrued interest thereon shall be nonrefundable to Buyer upon Buyer’s
delivery to Escrow Holder of its written approval of the contingencies set forth
in Section 3.1.
     Section 1.6 Deposit as Liquidated Damages. AFTER THE EXPIRATION OF THE
CONTINGENCY PERIOD, THE DEPOSIT (AND ALL INTEREST EARNED FROM THE INVESTMENT
THEREOF WHILE HELD BY ESCROW HOLDER) SHALL BE RETAINED BY SELLER AS LIQUIDATED
DAMAGES IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS NOT
CONSUMMATED AS A RESULT OF BUYER’S DEFAULT. THE PARTIES ACKNOWLEDGE THAT
SELLER’S ACTUAL DAMAGES IN THE EVENT THAT THE SALE IS NOT SO CONSUMMATED WOULD
BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY SEPARATELY
EXECUTING THIS SECTION 1.6 BELOW, THE PARTIES ACKNOWLEDGE THAT THE DEPOSIT (AND
ALL INTEREST EARNED FROM THE INVESTMENT THEREOF WHILE HELD BY ESCROW HOLDER) HAS
BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF
SELLER’S DAMAGES AND NOT A PENALTY, AND SHALL BE SELLER’S SOLE AND EXCLUSIVE
REMEDY AGAINST BUYER ARISING FROM A FAILURE OF THE SALE TO CLOSE DUE TO BUYER’S
DEFAULT AND SELLER HEREBY WAIVES ALL OTHER CLAIMS FOR DAMAGES OR RELIEF AT LAW
OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO SPECIFIC PERFORMANCE
THAT SELLER MAY HAVE AND SELLER SPECIFICALLY WAIVES THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTIONS 1680 AND 3389, WITH RESPECT TO SELLER’S REMEDIES AGAINST
BUYER ARISING FROM A FAILURE OF THE SALE TO CLOSE DUE TO BUYER’S DEFAULT). IN
ADDITION, BUYER SHALL PAY ALL TITLE, SURVEY AND ESCROW CANCELLATION CHARGES.
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THIS SECTION 1.6 LIMIT THE
DAMAGES RECOVERABLE BY EITHER PARTY AGAINST THE OTHER PARTY DUE TO THE OTHER
PARTY’S OBLIGATION TO INDEMNIFY SUCH PARTY IN ACCORDANCE WITH THIS AGREEMENT. BY
THEIR SEPARATELY EXECUTING THIS SECTION 1.6 BELOW, BUYER AND SELLER ACKNOWLEDGE
THAT THEY HAVE READ AND UNDERSTOOD THE ABOVE PROVISION COVERING LIQUIDATED
DAMAGES, AND

2



--------------------------------------------------------------------------------



 



THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS EXECUTED.

                 
SELLER:

          BUYER:
  By William A. Shopoff, President and CEO of Shopoff Properties Trust, Inc., a
Maryland corporation, as Managing Member of Shopoff General Partner, LLC, a
Delaware LLC, as General Partner of Shopoff Partners, LP, a Delaware LP as
Managing Member of SPT-SWRC, LLC
 
                PULTE HOME CORPORATION,
a Michigan corporation       SPT-SWRC, LLC,
a Delaware limited liability company
 
               
By:
  /s/ Scott Pasternak       By:   /s/ William A. Shopoff
 
               
Name:
  Scott Pasternak       Name:   William A. Shopoff
Title:
  Attorney-in-Fact       Title:   President & CEO

     Section 1.7 Escrow Holder. Escrow Holder’s General Provisions are attached
hereto as Exhibit C and made a part hereof.
ARTICLE II.
TITLE AND SURVEY
     Section 2.1 Review of Title Documents. First American Title Insurance
Company, Attn: Hugo Tello (the “Title Company”) shall deliver to Buyer, within
two (2) business days after the Effective Date, a preliminary title report for
the Land (the “Preliminary Report”), together with copies of all underlying
documents and a plotting of easements. Buyer shall have until the expiration of
the Contingency Period to review and approve the Preliminary Report. Unless
Buyer gives Seller and Escrow Holder written notice of Buyer’s disapproval of
any exception set forth in the Preliminary Report prior to the expiration of the
Contingency Period, Buyer shall be deemed to have approved of the Preliminary
Report. If Buyer timely gives written notice to Seller and to Escrow Holder of
Buyer’s disapproval of any exception set forth on the Preliminary Report, then
this Agreement shall terminate.
     Section 2.2 Pre-Closing “Gap” Title Defects. At or prior to Closing, Buyer
may notify Seller in writing (the “Gap Notice”) of any objections or exceptions
to title (a) raised in writing by the Title Company between the expiration of
the Contingency Period and the Closing and (b) not disclosed by the Title
Company prior to the expiration of the Contingency Period. If Buyer fails to
notify Seller of such objection to title within one (1) business day of being
made aware of the existence of such written exception, then Buyer shall be
deemed to have accepted such new exception, which shall be included as a
Permitted Exception. If Buyer sends a Gap Notice to Seller, then Seller shall
have one (1) business day after receipt of the Gap Notice to notify Buyer that
Seller either (a) will remove such objectionable exception from title on or
before the Closing, provided that Seller may extend the Closing for such period
(not to go beyond December 30, 2008) as shall be required to effect such cure;
or (b) elects not to cause such exception to be removed (a “Non-Removal
Notice”). If Seller fails to notify Buyer of its election within said one
(1) business day period, then Seller shall be deemed to have delivered a
Non-Removal Notice as to that exception. The procurement by Seller of a
commitment for the issuance of the Title Policy (as defined in Section 2.4
hereof) or an endorsement thereto

3



--------------------------------------------------------------------------------



 



satisfactory to Buyer in its sole discretion and insuring Buyer against any
title exception which was disapproved pursuant to this Section 2.2 shall be
deemed a cure by Seller of such disapproval. If Seller gives (or is deemed to
have given) Buyer a Non-Removal Notice, then Buyer shall have one (1) business
day within which to notify Seller in writing that Buyer elects to either (i)
nevertheless proceed with the purchase and take title to the Real Property
subject to such exceptions, or (ii) terminate this Agreement pursuant to the
provisions of Section 2.5 below. If Buyer fails to notify Seller in writing of
its election within said one (1) business day period, then Buyer shall be deemed
to have elected to proceed with the purchase and take title to the Land subject
to such exceptions, which shall be included as Permitted Exceptions.
Notwithstanding anything to the contrary in this Section 2.2, (x) Buyer shall
not have the right to object to (i) any matters disclosed by a survey of the
Property provided by Buyer to the Title Company following the Contingency
Period, or (ii) any matters caused by or on behalf of Buyer, and (y) in no event
shall the Closing occur later than December 30, 2008.
     Section 2.3 Permitted Exceptions. A condition to Closing shall be the
commitment of the Title Company to issue to Buyer, at Closing, the Title Policy
subject to the following matters, which are hereinafter referred to as the
“Permitted Exceptions”:
          (a) those matters disclosed in the preliminary title report or any
supplemental report that are either approved or deemed approved by Buyer in
accordance with Section 2.1 or 2.2 hereof;
          (b) the lien of all ad valorem real estate taxes, special taxes and
assessments not yet delinquent as of the date of Closing, subject to proration
as herein provided;
          (c) local, state and federal laws, ordinances or governmental
regulations, including but not limited to building and zoning laws, ordinances
and regulations, now or hereafter in effect relating to the Real Property;
          (d) items shown or that would be shown on any survey of the Real
Property and not disapproved by Buyer pursuant to Section 2.1 above;
          (e) the usual printed exceptions and exclusions contained in such
title insurance polices;
          (f) matters caused by or on behalf of Buyer;
          (g) matters contemplated by this Agreement, including, without
limitation, matters resulting from the recordation of Tract Map No. 30266-2
(which map may, but is not required, to be recorded prior to Closing).
     Section 2.4 Conveyance of Title. At Closing, Seller shall convey the Real
Property to Buyer by execution and delivery of a Deed (as defined in
Section 4.2(a) hereof). As a condition to Closing, the Title Company shall be
prepared to issue a CLTA Standard Coverage Owner’s Policy of Title Insurance
(the “Title Policy”) covering the Real Property, in the full amount of the
Purchase Price, subject only to the Permitted Exceptions; provided, however,
that Buyer may elect to obtain an ALTA Extended Coverage Owner’s Policy of Title
Insurance provided that Buyer pays any excess expense (as contemplated by
Section 4.5 below) and timely provides any

4



--------------------------------------------------------------------------------



 



required survey or other documents. Buyer’s performance under this Agreement
shall not be excused if Buyer is unable to timely obtain such extended title
coverage. Additionally, if Buyer is delivering to Seller Buyer’s Deed of Trust
pursuant to Article XI below, then as a condition to Closing for Seller’s
benefit, the Title Company shall irrevocably and unconditionally be prepared to
issue to Seller on the Closing an ALTA Lender’s Policy of Title Insurance (the “
Lender’s Policy”) covering the Property, in the amount set forth in Section 11.1
below, subject only to those items in place immediately upon the occurrence of
the recordation of the Deed (and prior to the recordation of any financing
obtained by Buyer).
     Section 2.5 Rights Upon Termination. If this Agreement is terminated
pursuant to Section 2.1, 2.2, 3.3 or 12.1 or Article VIII, then (i) the Deposit
shall be returned to Buyer, (ii) all instruments in Escrow shall be returned to
the party depositing the same, (iii) Buyer shall return to Seller all items
previously delivered by Seller to Buyer and deliver to Seller copies of any
reports received by Buyer relating to any inspection of the Property in
accordance with Section 3.1, (iv) Buyer and Seller shall each pay one-half (1/2)
of all Escrow and title cancellation charges, and (v) neither party shall have
any further rights, obligations or liabilities whatsoever to the other party
concerning the Property by reason of this Agreement, except for any indemnity
obligations of either party pursuant to the provisions of this Agreement or
otherwise expressly stated in this Agreement to survive termination.
ARTICLE III.
REVIEW OF PROPERTY
     Section 3.1 Right of Inspection. During the period beginning as of the
Effective Date and ending at 5:00 p.m. (local time at the Property) on
December 23, 2008 (the“ Contingency Period”), Buyer shall have the right to make
a physical inspection of the Property at its own cost and expense, including an
inspection of the environmental condition thereof pursuant to the terms and
conditions of this Agreement. During the Contingency Period, Seller shall make
available, and Buyer shall have the right to examine, at Seller’s office all
documents and files concerning the Property in Seller’s possession (the
“Property Documents”), including copies of any feasibility study and survey, the
most recent tax bills for the Property and all information related to the
tentative map, final engineering, architecture, cost to complete budgets,
landscape plans, improvement plans, environmental documentation and permits and
the Reconveyance Agreement (as defined in Section 4.8 below), but excluding
Seller’s partnership or corporate records, internal memoranda, financial
projections, accounting and similar proprietary, confidential or privileged
information. Except as otherwise expressly provided in this Agreement, Seller
makes no representation or warranty concerning the Property of any nature,
including but not limited to representations and warranties of correctness,
accuracy, completeness or fitness for any purpose. Buyer is an experienced real
estate developer and is well-qualified to independently evaluate the Property
and independently conduct the reviews conducted by Buyer. Except as otherwise
expressly provided in this Agreement, Buyer is assuming all risks arising out of
the use of or reliance on Buyer’s examination of the Property.
     Any on-site inspections of the Property shall occur only (i) at reasonable
times agreed upon by Seller and Buyer after at least one (1) business day’s
prior written notice to Seller; (ii) in a manner that will not unreasonably
interfere with the use of the Property by Seller; and (iii) after

5



--------------------------------------------------------------------------------



 



delivery of evidence satisfactory to Seller that adequate public liability and
other insurance respecting such work has been obtained by Buyer naming as
additional insureds Seller and any other person or entity designated by Seller
as having an insurable interest in the Property. Seller may have a
representative present during any such inspections. If Buyer desires to do any
invasive testing on the Property, Buyer shall do so only after notifying Seller
and obtaining Seller’s prior written consent thereto, which consent may be
subject to any terms and conditions imposed by Seller in its sole discretion.
Buyer shall keep the Property free and clear of any liens arising out of Buyer’s
entry onto or inspection of the Property. Immediately following any entry upon
the Property, Buyer shall restore the Property to the condition which existed
prior to such entry. Buyer will immediately furnish to Seller copies of any
reports received by Buyer relating to any inspection of the Property, without
representation or warranty of any kind (express, implied or otherwise) as to the
content and accuracy thereof, and at no charge to Seller.
     Section 3.2 Indemnification. Buyer agrees to protect, indemnify, defend and
hold Seller harmless from and against any claim for liabilities, losses, costs,
expenses (including reasonable attorneys’ fees), damages or injuries arising out
of or resulting from the inspection of the Property by Buyer or its agents or
consultants, and notwithstanding anything to the contrary in this Agreement,
such obligation to protect, indemnify, defend and hold harmless Seller shall
survive the Closing or any termination of this Agreement.
     Section 3.3 Right of Termination. If for any reason whatsoever Buyer
determines that the Property or any aspect thereof is unsuitable for Buyer’s
acquisition, Buyer shall have the right to terminate this Agreement by giving
written notice thereof to Seller prior to the expiration of the Contingency
Period, and if Buyer gives such notice of termination prior to the expiration of
the Contingency Period, then this Agreement shall terminate in accordance with
the provisions of Section 2.5. Unless Buyer gives Seller a written notice of
approval of the condition of the Property or a waiver of its objections prior to
the expiration of the Contingency Period, then Buyer shall be deemed to have
elected not to proceed with the purchase and this Agreement shall terminate in
accordance with the provisions of Section 2.5.
ARTICLE IV.
CLOSING
     Section 4.1 Time and Place. The closing of the transaction contemplated
hereby (the “Closing”) shall be held at the offices of Escrow Holder at the
address set forth under Section 15.4 (“Notices”) on December 29, 2008. The date
upon which the Closing occurs is referred to herein as the “Closing Date.” At
least one (1) business day prior to the Closing Date, the Purchase Price and all
documents shall be deposited with the Escrow Holder, and Seller and Buyer shall
perform the obligations set forth in, respectively, Section 4.2 and Section 4.3
hereof, the performance of which obligations shall be concurrent conditions. At
the Closing, Escrow Holder shall record the Grant Deed, shall immediately
thereafter record Buyer’s Deed of Trust (if applicable), and shall immediately
thereafter record the ROFR Agreement (as defined in Section 14.1 below).
Notwithstanding anything to the contrary contained in this Agreement, except in
the event of an election by Seller to extend the date of Closing pursuant to
Section 8.1 or Section 8.2 below, if the Closing Date does not occur on or
before December 30, 2008, then this Agreement shall automatically terminate and,
if such termination is due to a breach by either

6



--------------------------------------------------------------------------------



 



party hereunder, then the other party shall have the remedies set forth in
Article VII below. The parties acknowledge that time is of the essence and that,
except as provided in Section 8.1 or 8.2 below, in no event shall the Closing
Date occur after December 30, 2008, time being of the essence for such purposes.
     Section 4.2 Seller’s Obligations At or Prior to Closing. At least one
(1) business day prior to the Closing Date, Seller shall deliver to Escrow
Holder:
          (a) a duly executed and notarized grant deed (the “Deed”) in the form
attached hereto as Exhibit D;
          (b) a duly executed assignment and assumption agreement (the “
Assignment of Contracts”) in the form attached hereto as Exhibit E;
          (c) a duly executed bill of sale (the “Bill of Sale”) in the form
attached hereto as Exhibit F;
          (d) such evidence as the Title Company may reasonably require as to
the authority of the person or persons executing documents on behalf of Seller;
          (e) FIRPTA and CALFIRPTA certificates in the form attached hereto as
Exhibits G-l and G-2 duly executed by Seller;
          (f) such affidavits as may be customarily and reasonably required by
the Title Company;
          (g) an executed closing statement reasonably acceptable to Seller;
          (h) a duly executed and notarized ROFR Agreement in the form attached
hereto as Exhibit H; and
          (i) such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.
     Section 4.3 Buyer’s Obligations at or Prior to Closing. At least one
(1) business day prior to the Closing Date, Buyer shall deliver to Escrow
Holder:
          (a) the full amount of the Purchase Price less the Deposit;
          (b) a duly executed Assignment of Contracts;
          (c) such evidence as the Title Company may reasonably require as to
the authority of the person or persons executing documents on behalf of Buyer;
          (d) such affidavits, as may be customarily and reasonably required by
the Title Company;
          (e) an executed closing statement reasonably acceptable to Buyer;

7



--------------------------------------------------------------------------------



 



          (f) a duly executed and notarized ROFR Agreement;
          (g) Buyer’s Deed of Trust (as defined in Section 11.1 below); and
          (h) such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.
     Section 4.4 Credits and Prorations.
          (a) All income and expenses of the Property shall be apportioned as of
12:01 a.m., on the day of Closing as if Buyer were vested with title to the
Property during the entire day upon which Closing occurs. Such prorated items
include without limitation the following:
               (i) taxes and assessments levied against the Property;
               (ii) utility charges respecting the Property for which Seller is
liable, if any, such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing (dated not more than
fifteen (15) days prior to Closing) or, if unmetered, on the basis of a current
bill for each such utility; and
               (iii) operating expenses with respect to irrigation and common
area landscaping pertaining to the Property.
          (b) Notwithstanding anything contained in Section 4.4(a) hereof, any
taxes paid at or prior to Closing shall be prorated based upon the amounts
actually paid. If taxes and assessments due and payable have not been paid
before Closing, Seller shall be charged at Closing an amount equal to that
portion of such taxes and assessments which relates to the period before
Closing, and Buyer shall pay the taxes and assessments prior to their becoming
delinquent. Any such apportionment made with respect to a tax year for which the
tax rate or assessed valuation, or both, have not yet been fixed shall be based
upon the tax rate and/or assessed valuation fixed for the immediately preceding
tax year. Buyer shall pay all supplemental taxes resulting from the change in
ownership and reassessment occurring as of the Closing Date.
          (c) Any revenue or expense amount which cannot be ascertained with
certainty as of Closing shall be prorated on the basis of the parties’
reasonable estimates of such amount, and such agreed upon estimates shall be
final and binding.
          (d) The provisions of this Section 4.4 shall survive Closing.
      Section 4.5 Transaction Taxes and Closing Costs.
          (a) Seller and Buyer shall execute such returns, questionnaires and
other documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or
ordinance;

8



--------------------------------------------------------------------------------



 



          (b) Seller shall pay the fees of any counsel representing Seller in
connection with this transaction. Seller shall also pay the following costs and
expenses:
               (i) one-half (1/2) of the escrow fee, if any, which may be
charged by the Escrow Holder or Title Company;
               (ii) the premium for the CLTA Standard Coverage Owner’s Policy of
Title Insurance in the amount of the Purchase Price to be issued to Buyer by the
Title Company at Closing;
               (iii) one-half (1/2) of the fees for recording the Deed, the ROFR
Agreement and the Buyer’s Deed of Trust; and
               (iv) any documentary transfer tax or similar tax which becomes
payable by reason of the transfer of the Property.
          (c) Buyer shall pay the fees of any counsel representing Buyer in
connection with this transaction. Buyer shall also pay the following costs and
expenses:
               (i) one-half (1/2) of the escrow fee, if any, which may be
charged by the Escrow Holder or Title Company;
               (ii) one-half (1/2) of the fees for recording the Deed, the ROFR
Agreement and the Buyer’s Deed of Trust; and
               (iii) the additional premium for the ALTA Extended Owner’s Policy
of Title Insurance to be issued to Buyer by the Title Company at Closing, and
the fee for all endorsements thereto, to the extent that those costs exceed the
cost of a CLTA Standard Coverage Owner’s Policy.
          (d) All costs and expenses incident to this transaction and the
Closing hereof, and not specifically described above, shall be paid by the party
incurring same; and
          (e) The provisions of this Section 4.5 shall survive the Closing.
     Section 4.6 Conditions Precedent to Obligation of Buyer. The obligation of
Buyer to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Buyer in its sole discretion:
          (a) Seller shall have delivered to Buyer or Escrow Holder all of the
items required to be delivered by Seller to Buyer or Escrow Holder pursuant to
the terms of this Agreement, including but not limited to, those provided for in
Section 4.2 hereof;
          (b) All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing;

9



--------------------------------------------------------------------------------



 



          (c) Seller shall have performed and observed in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing; and
          (d) The Title Company is unconditionally committed to issue the Title
Policy showing only the Permitted Exceptions as title exceptions thereto.
     Section 4.7 Conditions Precedent to Obligation of Seller. The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:
          (a) Seller shall have received (or Escrow Holder shall have received
and be irrevocably committed to deliver to Seller as of Closing), the Purchase
Price as adjusted as provided herein, and payable in the manner provided for in
this Agreement;
          (b) Buyer shall have delivered to Seller or Escrow Holder all of the
items required to be delivered by Buyer to Seller or Escrow Holder pursuant to
the terms of this Agreement, including but not limited to, those provided for in
Section 4.3 hereof;
          (c) All of the representations and warranties of Buyer contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing; and
          (d) Buyer shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Buyer as of the date of Closing.
     Section 4.8 Amended and Restated Reconveyance Parcels Improvement
Agreement. In addition to other agreements that may be included within the
Assignment of Contracts, Buyer acknowledges that it will be assuming, as of
Closing, all of the obligations of Seller pursuant to that certain Amended and
Restated Reconveyance Parcels Improvement Agreement dated as of November 15,
2007 and entered into by and among Seller, Newport Road 103, LLC, Barratt
American Incorporated and Meadow Vista Holdings, LLC (the “Reconveyance
Agreement”). Among other items, Buyer acknowledges that the Reconveyance
Agreement requires that certain portions of the Real Property be conveyed to
other parties for no compensation, and that the Reconveyance Agreement also
imposes significant obligations on Seller (which will be assumed by Buyer as of
the Closing) in connection with the construction of improvements, whether
located within the Property or off-site. Without limiting any other provision
contained in this Agreement, effective as of the Closing, Buyer shall indemnify,
defend, protect and hold Seller harmless from any and all claims, costs,
liabilities, obligations and expenses in connection with the Reconveyance
Agreement, and Buyer shall assume all of Seller’s obligations thereunder.

10



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of Seller.
          (a) Organization and Authority. Seller hereby represents and warrants
to Buyer as of the Effective Date that (a) Seller has been duly organized, is
validly existing under the laws of the State of Michigan, and is qualified to do
business in the State of California; (b) Seller has the full right and authority
to enter into this Agreement, to transfer the Property and to consummate or
cause to be consummated the transaction contemplated by this Agreement; and
(c) the person signing this Agreement on behalf of Seller is authorized to do
so.
          (b) Condemnation. Seller has received no written notice of any
condemnation proceedings relating to the Property.
          (c) Authorization. This Agreement has been, and on the Closing Date,
all documents to be executed by Seller hereunder will have been, duly
authorized, executed and delivered by Seller, and constitute and will constitute
the valid and binding obligations of Seller enforceable against it in accordance
with their respective terms.
          (d) Requisite Action. All requisite action (corporate, partnership or
otherwise) has been taken by Seller in connection with the entering into of this
Agreement, the execution and delivery of the instruments referenced herein, and
the consummation of the transaction contemplated hereby.
          (e) Authority. The individuals executing this Agreement and the
instruments referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to the terms and conditions hereof and
thereof.
          (f) Environmental Conditions. To Seller’s actual knowledge, and except
as otherwise set forth in the Property Documents, the Real Property is free of
“contamination” from any “hazardous waste,” any “hazardous substance,” and any
“oil, petroleum products, and their by-products,” as such terms are defined by
any federal, state, county or local law, ordinance, regulation or requirement
applicable to any portion of the Real Property and including any regulations
promulgated thereunder, as the same exist as of the Effective Date
(collectively, “Hazardous Substances ”). “Contamination” means the presence of
Hazardous Substances at the Real Property that requires remediation or cleanup
under any applicable law. Seller has not used any Hazardous Substances on, from
or affecting the Real Property in any manner that violates any applicable law,
and to Seller’s actual knowledge, and except as otherwise set forth in the
Property Documents, no prior owner or user of the Real Property has used such
substances on, from, or affecting the Real Property in any manner which violates
any applicable law.
          (g) No Conflict. Except with respect to any monetary encumbrances to
be satisfied by Seller at or prior to Closing, the execution and delivery of
this Agreement by Seller, the execution and delivery of every other document and
instrument delivered pursuant hereto by or on behalf of Seller, and the
consummation of the transactions contemplated hereby do not and

11



--------------------------------------------------------------------------------



 



will not (A) constitute or result in the breach of or default under any oral or
written agreement to which Seller is a party or which is recorded of record
against the Real Property; (B) constitute or result in a violation of any order,
decree, or injunction with respect to which Seller and/or the Property is bound;
(C) cause or entitle any party to have a right to accelerate or declare a
default under any oral or written agreement to which Seller is a party or which
is recorded of record against the Real Property; and/or (D) violate any
provision of any municipal, state or federal law, statutory or otherwise, to
which Seller or the Property is subject.
          (h) Pending Transactions, Suits or Proceedings. Seller has not been
served with, and to Seller’s actual knowledge there is no, litigation or
arbitration pending or threatened, before any court of administrative agency
against Seller’s performance hereunder.
          (i) Knowledge. The term “Knowledge” as used in this Agreement means
the present actual knowledge of Mark Kaushagen (“Mr. Kaushagen”) and Sohail
Bokhari (“Mr. Bokhari”) with no duty to inquire or investigate. Mr. Kaushagen
and Mr. Bokhari are referred to herein merely to define the “Knowledge” of
Seller. Accordingly, Mr. Kaushagen and Mr. Bokhari, shall incur no personal
liability whatsoever in connection with the foregoing representations and
warranties or any other obligation of Seller hereunder, and Buyer shall not name
such individuals personally in any action or complaint brought in connection
with this Agreement or the Property.
     Section 5.2 Survival of Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in Section 5.1 hereof shall
survive Closing for a period of one (1) year. No claim for a breach of any
representation or warranty of Seller shall be actionable or payable if the
breach in question results from or is based on a condition, state of facts or
other matter which was actually known to Buyer (i.e., being actually known by
either Tim McSunas or William A. Shopoff) prior to Closing, if Buyer elects to
consummate the transactions described herein with such knowledge.
     Section 5.3 Representations, Warranties and Covenants of Buyer.
          (a) Organization and Authority. Buyer hereby represents and warrants
to Seller as of the Effective Date that (a) Buyer has been duly organized, is
validly existing in the State of Delaware and is qualified to do business under
the laws of the State of California, (b) Buyer has the full right and authority
to enter into this Agreement and to consummate or cause to be consummated the
transaction contemplated by this Agreement, and (c) the person signing this
Agreement on behalf of Buyer is authorized to do so.
          (b) Authorization. This Agreement has been, and on the Closing Date,
all documents to be executed by Buyer hereunder will have been, duly authorized,
executed and delivered by Buyer, and constitute and will constitute the valid
and binding obligations of Buyer enforceable against it in accordance with their
respective terms.
          (c) Requisite Action. All requisite action (corporate, partnership or
otherwise) has been taken by Buyer in connection with the entering into of this
Agreement, the execution and delivery of the instruments referenced herein, and
the consummation of the transaction contemplated hereby.

12



--------------------------------------------------------------------------------



 



          (d) Authority. The individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer have the legal power, right and
actual authority to bind Buyer to the terms and conditions hereof and thereof.
          (e) No Conflict. The execution and delivery of this Agreement by
Buyer, the execution and delivery of every other document and instrument
delivered pursuant hereto by or on behalf of Buyer, and the consummation of the
transactions contemplated hereby do not and will not (A) constitute or result in
the breach of or default under any oral or written agreement to which Buyer is a
party; (B) constitute or result in a violation of any order, decree, or
injunction with respect to which Buyer is bound; (C) cause or entitle any party
to have a right to accelerate or declare a default under any oral or written
agreement to which Buyer is a party; and/or (D) violate any provision of any
municipal, state or federal law, statutory or otherwise, to which Buyer is
subject.
          (f) Pending Transactions, Suits or Proceedings. Buyer has not been
served with, and to Buyer’s actual knowledge there is no, litigation or
arbitration pending or threatened, before any court of administrative agency
against Buyer’s performance hereunder.
     Section 5.4 Survival of Buyer’s Representations and Warranties. The
representations and warranties of Buyer set forth in Section 5.3 hereof shall
survive Closing for a period of one (1) year.
ARTICLE VI.
COVENANTS OF SELLER
          Seller hereby covenants with Buyer as follows:
     Section 6.1 Operation of Property. From the Effective Date hereof until the
Closing or earlier termination of this Agreement, Seller shall use reasonable
efforts to maintain the Property in a manner generally consistent with the
manner in which Seller has maintained the Property prior to the date hereof.
     Seller shall have no duty to (a) construct any additional improvements,
whether public or private or whether on or off the Real Property; (b) satisfy
any condition of approval of any nature with respect to the Property whether on
or off the Real Property; (c) other than the payment of prorated taxes as of the
close of Escrow, pay any fee of any nature with respect to the Property; or
(d) obtain any further subdivision maps, consents, permits, entitlements,
easements, rights of way, certificates, rights and agreements required from the
City or County or any other governmental and quasi-governmental entities and
private sources to develop, improve and market the Property and the houses
constructed or to be constructed thereon whether before or after the Close of
Escrow.

13



--------------------------------------------------------------------------------



 



ARTICLE VII.
DEFAULT
     Section 7.1 Default by Buyer. If the sale of the Property as contemplated
hereunder is not consummated due to Buyer’s default hereunder, Seller shall be
entitled, as its sole remedy for Buyer’s failure to close Escrow (but not with
respect to other defaults by Buyer under this Agreement), to terminate this
Agreement and receive liquidated damages pursuant to Section 1.6 hereof.
     Section 7.2 Default by Seller IF THE SALE OF THE PROPERTY AS CONTEMPLATED
HEREUNDER IS NOT CONSUMMATED DUE TO SELLER’S DEFAULT HEREUNDER, BUYER SHALL BE
ENTITLED, AS ITS SOLE AND EXCLUSIVE REMEDY, TO (A) RECEIVE THE RETURN OF THE
DEPOSIT AND ALL INTEREST ACCRUED THEREON, WHICH RETURN SHALL OPERATE TO
TERMINATE THIS AGREEMENT AND RELEASE SELLER FROM ANY AND ALL LIABILITY
HEREUNDER, AND (B) REIMBURSEMENT FOR THE ACTUAL THIRD PARTY OUT-OF-POCKET COSTS
INCURRED BY BUYER IN CONNECTION WITH ITS DILIGENCE RELATING TO THE PROPERTY.
BUYER HEREBY WAIVES THE RIGHT TO SPECIFIC PERFORMANCE (INCLUDING, WITHOUT
LIMITATION, ANY RIGHTS THAT BUYER MAY HAVE UNDER THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTIONS 1680 AND 3389) TO COMPEL SELLER TO CONVEY THE PROPERTY OR TO
PURSUE OTHER EQUITABLE REMEDIES AGAINST SELLER, AND THE REMEDY OF SPECIFIC
PERFORMANCE SHALL NOT BE AVAILABLE TO ENFORCE ANY OBLIGATION OF SELLER
HEREUNDER. FURTHER IF ESCROW FAILS TO CLOSE DUE TO SELLER’S DEFAULT UNDER THIS
AGREEMENT, BUYER SHALL HAVE NO RIGHT TO SEEK LOST PROFITS OR CONSEQUENTIAL
DAMAGES OR INDIRECT DAMAGES OR PUNITIVE DAMAGES OF ANY SUM. EXCEPT FOR THOSE
REMEDIES EXPRESSLY SET FORTH HEREIN IN THE CASE WHERE ESCROW FAILS TO CLOSE AS A
RESULT OF SELLER’S DEFAULT UNDER THIS AGREEMENT, BUYER HEREBY WAIVES AND
RELINQUISHES ALL OTHER CLAIMS AND RIGHTS FOR DAMAGES, INCLUDING BUT NOT LIMITED
TO LOST PROFITS AND ALL OTHER CONSEQUENTIAL DAMAGES AND INDIRECT DAMAGES AND
PUNITIVE DAMAGES ARISING BY REASON OF SELLER’S DEFAULT.

              Buyer’s Initials   /s/ WAS   Seller’s Initial’s   /s/ SP          
   

ARTICLE VIII.
CONDEMNATION
     Section 8.1 Risk of Loss. In the event of loss or damage to the Property or
any portion thereof which is not “Major” (as hereinafter defined), this
Agreement shall remain in full force and effect provided that Seller shall, at
Seller’s option, either (a) perform any necessary repairs prior to Closing, or
(b) if such loss or damage is insurable, assign to Buyer all of Seller’s right,
title and interest in and to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to
the premises in question. If Seller elects to

14



--------------------------------------------------------------------------------



 



perform repairs upon the Property, Seller shall use reasonable efforts to
complete such repairs promptly, and the date of Closing shall be extended for a
reasonable time to allow for the completion of such repairs. If Seller elects to
assign a casualty claim to Buyer, the Purchase Price shall not be reduced. Upon
Closing, full risk of loss with respect to the Property shall pass to Buyer.
     Section 8.2 Major Damage. Seller shall promptly notify Buyer of the
occurrence of any “Major” loss or damage, which notice shall state the cost of
repair or restoration thereof as opined by a qualified expert in accordance with
Section 8.3. Buyer shall have the right, exercisable by giving written notice to
Seller within five (5) days after receipt of Seller’s written notice, to
terminate this Agreement in which event the provisions of Section 2.5 shall
apply. If Buyer does not elect to terminate this Agreement within said five
(5) day period, then Buyer shall be deemed to have elected to proceed with
Closing. In that event Seller shall at Seller’s option either (a) perform any
necessary repairs, or (b) cause the Closing to occur promptly and assign to
Buyer through Escrow all of Seller’s right, title and interest in and to any
claims and proceeds Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the premises in question. If Seller
elects to perform repairs upon the Property, Seller shall use reasonable efforts
to complete such repairs promptly, and the date of Closing shall be extended for
a reasonable time in order to allow for the completion of such repairs. If
Seller elects to assign a casualty claim to Buyer, the Purchase Price shall not
be reduced. Upon Closing, full risk of loss with respect to the Property shall
pass to Buyer.
     Section 8.3 Definition of “Major” Loss or Damage. For purposes of
Sections 8.1 and 8.2, “Major” loss or damage refers to the following: (a) loss
or damage to the Land hereof such that the cost of repairing or restoring the
premises in question to substantially the same condition which existed prior to
the event of damage would be, in the opinion of a qualified expert selected by
Seller and reasonably approved by Buyer, equal to or greater than Two Hundred
Fifty Thousand Dollars ($250,000.00), and (b) any loss due to a condemnation
which permanently and materially impairs the proposed use of the Property. If
Buyer does not give written notice to Seller of Buyer’s reasons for disapproving
a qualified expert within three (3) business days after receipt of notice of the
proposed qualified expert, then Buyer shall be deemed to have approved the
qualified expert selected by Seller.
ARTICLE IX.
BROKERAGE COMMISSIONS
          With respect to the transaction contemplated by this Agreement, Seller
shall be responsible for the payment of a real estate brokerage commission to
Whittlesey Doyle, Inc. (the “Broker”) pursuant to a separate agreement between
Seller and Broker, if the Closing occurs. Each party hereto agrees that if any
person or entity, other than the Broker, makes a claim for brokerage commissions
or finder’s fees related to the sale of the Property by Seller to Buyer, and
such claim is made by, through or on account of any acts or alleged acts of said
party or its representatives, said party will protect, indemnify, defend and
hold the other party free and harmless from and against any and all loss,
liability, cost, damage and expense (including reasonable attorneys’ fees) in
connection therewith. The provisions of this paragraph shall survive Closing or
any termination of this Agreement.

15



--------------------------------------------------------------------------------



 



ARTICLE X.
DISCLAIMERS AND WAIVERS
     Section 10.1 Indemnification. Buyer hereby indemnifies and agrees to defend
and hold harmless (a) Seller, (b) the affiliates of Seller, and (c) all the
officers, directors, agents, shareholders, consultants, and employees of Seller
and its affiliates, and all their successors and assigns (collectively, the
“Seller Parties”) of and from any and all claim, demand, assertion, action,
suit, proceeding (collectively, the “Claims”) and from all loss, liability,
expense (including reasonable attorneys fees, court costs, reasonable costs of
investigation and expert witnesses), damages (including without limitation
consequential damages), delays and costs of delay, or obligations (collectively,
the “Damages”) arising out of Buyer’s development, construction and marketing
activities associated with the Property.
     Section 10.2 No Reliance on Documents. Except as expressly stated herein,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller or its
brokers or agents to Buyer in connection with the transaction contemplated
hereby. All materials, data and information delivered by Seller to Buyer in
connection with the transaction contemplated hereby are provided to Buyer as a
convenience only and any reliance on or use of such materials, data or
information by Buyer shall be at the sole risk of Buyer, except as otherwise
expressly stated herein. Neither Seller, nor any affiliate of Seller, nor the
person or entity which prepared any report or reports delivered by Seller to
Buyer shall have any liability to Buyer for any inaccuracy in or omission from
any such reports.
     Section 10.3 AS IS SALE; DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
          UPON CLOSING, SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. BUYER HAS NOT RELIED AND WILL
NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY
SELLER, THE MANAGERS OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. BUYER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES
INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS IS.”

16



--------------------------------------------------------------------------------



 



          BUYER REPRESENTS AND COVENANTS TO SELLER THAT BUYER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE
PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY,
AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET
FORTH IN THIS AGREEMENT. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED
OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE
LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY, EXCEPT AS EXPRESSLY SET FORTH OTHERWISE IN THIS
AGREEMENT.
          IN CONNECTION THEREWITH, BUYER EXPRESSLY WAIVES ALL RIGHTS UNDER
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES THAT:
          “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
          BUYER, BEING AWARE OF THIS CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

         
Buyer Initials:
  /s/ WAS
 
   

     Section 10.4 Survival of Disclaimers. The provisions of this Article X
shall survive Closing or any termination of this Agreement.

17



--------------------------------------------------------------------------------



 



ARTICLE XI.
SUBDIVISION SECURITY
     Section 11.1 Exoneration of Bonds. Seller has executed subdivision
improvement agreements (collectively, the “SIAs”) and posted those bonds listed
on Exhibit I attached hereto securing the SIAs (collectively, the “Bonds”). In
addition, if Seller causes Tract Map No. 30266-2 to be recorded prior to Closing
(which Seller shall have no obligation to do), then the “SIAs” shall be deemed
to include any additional subdivision improvement agreements entered into by
Seller in connection with the recordation of Tract Map No. 30266-2, and the
“Bonds” shall be deemed to include any additional bonds posted by Seller in
connection with the recordation of Tract Map No. 30266-2. Buyer shall be solely
responsible from and after Closing for all obligations of Seller pursuant to the
SIAs and the Bonds. From and after the Closing Date, Buyer shall indemnify,
defend and hold Seller harmless from and against any loss, liability or claim
arising out of, or relating to the SIAs or the Bonds, including but not limited
to attorneys’ fees and bond premiums. Further, Buyer shall cause new SIAs and
replacement bonds to be delivered to the applicable parties listed on Exhibit I
(and with respect to Tract Map No. 30266-2, any additional applicable parties),
and shall cause Seller to be released from liability under the SIAs and cause
the Bonds to be fully exonerated within one hundred eighty (180) days following
the Closing Date. Buyer shall pay the premiums associated with the Bonds until
such time that Buyer fully exonerates the Bonds. Buyer’s payment of said
premiums shall in no way waive or satisfy Buyer’s obligation under this
Agreement to fully exonerate the Bonds. In addition, at or prior to the Closing,
Buyer shall deliver to Seller a deed of trust in the amount of Four Million Six
Hundred Ninety-Two Thousand Eight Hundred Dollars ($4,692,800) naming Seller as
beneficiary, securing all of Buyer’s obligations with respect to the SIAs and
the Bonds pursuant to this Section 11.1. In addition, if Tract Map No. 30266-2
has not been recorded prior to the Closing, then the foregoing security shall
also secure the obligations of Buyer pursuant to Section 11.2 below. The deed of
trust shall be in the form attached hereto as Exhibit J (“Buyer’s Deed of
Trust”). Seller shall execute and deliver to Buyer a full reconveyance of
Buyer’s Deed of Trust to Buyer promptly after Buyer fulfills its obligations set
forth above in this Section with respect to the SIAs and the Bonds and its
obligations pursuant to Section 11.2 below. The provisions of this Section 11.1
shall survive Closing.
     Section 11.2 Obligation to Record Map. If Tract Map No. 30266-2 has not
been recorded prior to the Closing, Buyer shall be obligated to cause Tract Map
No. 30266-2 to be recorded within one hundred eighty (180) days following the
Closing. Buyer’s obligation to record Tract Map No. 30266-2 shall also be
secured by the Buyer’s Deed of Trust. Seller agrees to cooperate with Buyer, at
no cost or expense to Seller, in connection with the recordation of Tract Map
No. 30266-2. The provisions of this Section 11.2 shall survive Closing.
ARTICLE XII.
SELLER’S CONTINGENCY
     Section 12.1 Approval of Asset Management Committee. Seller shall have
until three (3) business days after the Effective Date to obtain the approval of
its asset management committee to carry out the transactions contemplated by
this Agreement. In the event that Seller

18



--------------------------------------------------------------------------------



 



is unable to obtain the consent of Seller’s asset management committee prior to
such three (3) business day period, then Seller shall have the right to
terminate this Agreement, in which case the provisions of Section 2.5 shall
apply.
ARTICLE XIII.
DEPOSITS AND REFUNDS
     Section 13.1 Refund of Deposits. Seller has made certain deposits with
utility companies in connection with the obtaining of utility services. Seller
shall be entitled to all refunds received from the utility companies in
connection with such deposits. In addition, pursuant to Section 14.8 of that
certain Purchase Agreement and Escrow Instructions by and between Barratt
American Incorporated (“Barratt”) and Seller, Barratt is obligated to pay Seller
Six Hundred Twenty-Five Thousand Dollars ($625,000.00) in the event that a
certain park site is not purchased by a specified communities facilities
district within a specified time frame. Such park site was not purchased by such
communities facilities district within the specified time frame, and, as a
result, Barratt is obligated to make such payment to Seller. Seller shall be
entitled to receipt of such payment from Barratt. In the event that any such
refunds are paid to Buyer or Barratt pays any such amount to Buyer, Buyer shall
remit the amount of such payment to Seller within ten (10) days of receipt of
the same. In the event that Buyer is named in a lawsuit filed by Barratt
relating to the payment of the above-referenced amount, and provided that Seller
is also named in the same lawsuit under the same theories of law, then Seller
will provide the defense on behalf of Buyer with respect to such lawsuit.
ARTICLE XIV.
RIGHT OF FIRST REFUSAL
     Section 14.1 Right of First Refusal. Notwithstanding anything to the
contrary herein, pursuant to the terms and conditions of that certain right of
first refusal agreement attached hereto as Exhibit H (the “ROFR Agreement”),
Buyer and Seller hereby agree that Seller shall have a right of first refusal
(“ROFR”) to purchase from Buyer any of the multi-family or single-family
residence portions of the Property (the “ROFR Property”) upon Buyer’s receipt of
a bona fide offer from a third party to purchase all or a portion of such
multi-family or single-family residence portions of the Property. Upon Buyer’s
receipt of such bona fide offer, Buyer shall provide to Seller a copy of the
bona fide offer (“Buyer’s Notice”). Seller shall have ten (10) days from receipt
of Buyer’s Notice to exercise its ROFR upon all or any portion of the ROFR
Property which is the subject of Buyer’s Notice (the “Subject Property”) by
matching the terms and conditions of such bona fide offer contained in Buyer’s
Notice. If Seller exercises its ROFR upon some but not all of the Subject
Property at such time, such ROFR shall not constitute an option to purchase on
the remaining portion of the Subject Property and shall not require Buyer to
sell such remaining portion of the Subject Property to Seller. In such event,
Buyer may offer the remaining portion of the Subject Property for sale to other
third parties pursuant to the terms of Buyer’s Notice. If Buyer is unable to
consummate the sale of the remaining portion of the Subject Property to any
third party at a price not less then (95%) of the price contained in Buyer’s
Notice and otherwise on terms not materially more favorable to such third party
than those set forth in Buyer’s Notice within six (6) months of the date of
delivery of the bona fide

19



--------------------------------------------------------------------------------



 



offer from Seller to Buyer, then the ROFR shall continue against the remaining
portions of the Subject Property and the ROFR Property, if any, in accordance
under the terms of the ROFR Agreement.
ARTICLE XV.
MISCELLANEOUS
     Section 15.1 Confidentiality. Buyer and its representatives shall hold in
confidence all data and information obtained with respect to Seller or its
business or the Property, whether obtained before or after the execution and
delivery of this Agreement, and shall not disclose the same to others; provided,
however, that Buyer may disclose (a) prior to the Closing, to the employees,
lenders, consultants, accountants and attorneys of Buyer, any such data and
information, if such persons agree to treat such data and information
confidentially, (b) on and after the Closing, to the public, the fact that Buyer
has acquired the Property and the Purchase Price paid therefore, and (c) at any
time, to governmental officials or third parties (including the public,
respecting information contained in public reports), any such data and
information as may be required to comply with Buyer’s reporting requirements
under law. If this Agreement is terminated or Buyer fails to perform hereunder,
Buyer shall promptly return to Seller any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein, and Buyer shall deliver
to Seller copies of any reports received by Buyer relating to any inspection of
the Property in accordance with Section 1.3. With respect to any provision of
this Agreement which refers to the termination of this Agreement and the return
of the Deposit to Buyer, such Deposit shall not be returned to Buyer unless and
until Buyer has fulfilled its obligation to return to Seller, and to deliver to
Seller, the materials described in the preceding sentence. In the event of a
breach or threatened breach by Buyer or its agents or representatives of this
Section 15.1, Seller shall be entitled to an injunction restraining Buyer or its
agents or representatives from disclosing, in whole or in part, such
confidential information. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach. The provisions of this Section 15.1 shall survive
Closing or any termination of this Agreement.
     Section 15.2 Public Disclosure. Prior to and after the Closing, any release
to the public of information with respect to the sale contemplated herein or any
matters set forth in this Agreement will be made only in the form approved by
Buyer and Seller. The provisions of this Section 15.2 shall survive the Closing
or any termination of this Agreement.
     Section 15.3 Assignment. Subject to the provisions of this Section 15.3,
the terms and provisions of this Agreement are to apply to and bind the
permitted successors and assigns of the parties hereto. Buyer may not assign its
rights under this Agreement without first obtaining Seller’s written approval,
which approval may be given or withheld in Seller’s sole discretion; provided,
however, that Buyer shall have the right to assign all (but not less than all)
of its rights and interest under this Agreement to an entity controlling,
controlled by, or under common control with Buyer. For purposes of the
immediately preceding sentence, the term “control” and similar terms shall mean
the ownership of greater than fifty percent (50%) of the voting and economic
interests of the applicable entity. If Buyer desires to assign its rights
hereunder,

20



--------------------------------------------------------------------------------



 



(a) Buyer shall send Seller written notice of its request at least five
(5) business days prior to Closing, which request shall include the legal name
and structure of the proposed assignee, as well as any other information that
Seller may reasonably request, (b) the assignee shall execute and deliver to
Seller an assignment and assumption of this Agreement in form and substance
reasonably satisfactory to Seller, and (c) in no event shall any assignment of
this Agreement release or discharge Buyer from any liability or obligation
hereunder. Any transfer, directly or indirectly, of any stock, partnership
interest or other ownership interest in Buyer shall constitute an assignment of
this Agreement.
     Section 15.4 Notices. Any notice pursuant to this Agreement shall be given
in writing by (a) personal delivery, (b) reputable overnight delivery service
with proof of delivery, (c) United States Mail, postage prepaid, registered or
certified mail, return receipt requested, or (d) legible facsimile transmission,
sent to the intended addressee at the address set forth below, or to such other
address or to the attention of such other person as the addressee shall have
designated by written notice sent in accordance herewith. Any notice so given
shall be deemed to have been given upon receipt or refusal to accept delivery,
or, in the case of facsimile transmission, as of the date of the facsimile
transmission provided that an original of such facsimile is also sent to the
intended addressee by means described in clauses (a), (b) or (c) above. Unless
changed in accordance with the preceding sentence, the addresses for notices
given pursuant to this Agreement shall be as follows:

         
 
  If to Seller:   Pulte Home Corporation
 
      2 Technology Drive
 
      Irvine, California 92618
 
      Attention: Mark Kaushagen
 
      Telephone No. (949) 623-3726
 
      Facsimile No. (949) 623-3701
 
       
 
  with a copy to:   Latham & Watkins LLP
 
      650 Town Center Drive, 20th Floor
 
      Costa Mesa, California 92626
 
      Attention: Kenneth A. Wolfson, Esq.
 
      Telephone No. (714) 755-8238
 
      Facsimile No. (714) 755-8290
 
       
 
  If to Buyer:   SPT—SWRC, LLC,
 
      c/o Shopoff Advisors, L.P.
 
      8951 Research Drive
 
      Irvine, California 92618
 
      Attention: Tim McSunas
 
      Telephone No.: (949) 874-7348
 
      Facsimile No.: (949) 417-1399

21



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Gromet & Associates
 
      114 Pacifca, Suite 250
 
      Irvine, California 92618
 
      Telephone No.: (949) 261-1110
 
      Facsimile No.: (949) 261-1818
 
       
 
  If to Escrow Holder:   First American Title Insurance Company
 
      5 First American Way
 
      Santa Ana, California 92707
 
      Attention: Jeanne Gould, Escrow Officer
 
      Telephone No.: (714) 250-5381
 
      Facsimile No.: (714) 913-6372

     Section 15.5 Modifications. This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.
     Section 15.6 Entire Agreement. This Agreement, including the exhibits and
schedules hereto, contains the entire agreement between the parties hereto
pertaining to the subject matter hereof and fully supersedes all prior written
or oral agreements and understandings between the parties pertaining to such
subject matter.
     Section 15.7 Further Assurances. Each party agrees that it will execute and
deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate the transaction contemplated by this Agreement. The provisions of
this Section 15.7 shall survive Closing.
     Section 15.8 Counterparts. This Agreement may be executed in counterparts,
all such executed counterparts shall constitute the same agreement, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.
     Section 15.9 Facsimile Signatures. In order to expedite the transaction
contemplated herein, telecopied signatures may be used in place of original
signatures on this Agreement or any document delivered pursuant hereto. Seller
and Buyer intend to be bound by the signatures on the telecopied document, are
aware that the other party will rely on the telecopied signatures, and hereby
waive any defenses to the enforcement of the terms of this Agreement based on
the form of signature.
     Section 15.10 Severability. If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement shall nonetheless remain in full force and
effect; provided that the invalidity or unenforceability of such provision does
not materially adversely affect the benefits accruing to any party hereunder.
     Section 15.11 Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State in California. Buyer and
Seller agree that the provisions of this Section 15.11 shall survive the Closing
or any termination of this Agreement.

22



--------------------------------------------------------------------------------



 



     Section 15.12 No Third Party Beneficiary. The provisions of this Agreement
and of the documents to be executed and delivered at Closing are and will be for
the benefit of Seller and Buyer only and are not for the benefit of any third
party; and, accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
     Section 15.13 Captions. The section headings appearing in this Agreement
are for convenience of reference only and are not intended, to any extent and
for any purpose, to limit or define the text of any section or any subsection
hereof.
     Section 15.14 Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to take effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.
     Section 15.15 Recordation. This Agreement may not be recorded by any party
hereto without the prior written consent of the other party hereto. The
provisions of this Section 15.15 shall survive the Closing or any termination of
this Agreement.
     Section 15.16 Exhibits. All exhibits attached to this Agreement are
incorporated herein by reference.
     Section 15.17 Date of Performance. If the date on which any performance
required hereunder is other than a business day, then such performance shall be
required as of the next following business day.
     Section 15.18 Attorneys’ Fees. If either party hereto fails to perform any
of its obligations under this Agreement or if any dispute arises between the
parties hereto concerning the meaning or interpretation of any provision of this
Agreement, then the defaulting party or the party not prevailing in such
dispute, as the case may be, shall pay any and all costs and expenses incurred
by the other party in enforcing or establishing its rights hereunder, including,
without limitation, court costs and reasonable attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Agreement and to survive and not be merged into any
such judgment.
     Section 15.19 ARBITRATION OF DISPUTES. ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH, TERMINATION,
ENFORCEMENT, INTERPRETATION OR VALIDITY HEREOF, INCLUDING THE DETERMINATION OF
THE SCOPE OR APPLICABILITY OF THIS AGREEMENT TO ARBITRATE, SHALL BE DETERMINED
BY ARBITRATION IN RIVERSIDE COUNTY, CALIFORNIA, BEFORE THREE ARBITRATORS. THE
ARBITRATION SHALL BE ADMINISTERED BY JAMS PURSUANT TO ITS COMPREHENSIVE
ARBITRATION RULES AND PROCEDURES. JUDGMENT ON THE AWARD MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION. THIS CLAUSE SHALL NOT PRECLUDE PARTIES FROM SEEKING
PROVISIONAL REMEDIES IN AID

23



--------------------------------------------------------------------------------



 



OF ARBITRATION FROM A COURT OF APPROPRIATE JURISDICTION. THE ARBITRATORS MAY, IN
THE AWARD, ALLOCATE ALL OR PART OF THE COSTS OF THE ARBITRATION, INCLUDING THE
FEES OF THE ARBITRATORS AND THE REASONABLE ATTORNEYS’ FEES OF THE PREVAILING
PARTY.
NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY. WE HAVE READ AND UNDERSTAND THE FOREGOING
AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION TO NEUTRAL ARBITRATION.

                     
 
      Initials       Initials    
 
                   
 
      /s/ WAS       /s/ SP    
 
                   

     Section 15.20 Tax Free Exchanges. Buyer and Seller agree to structure the
transactions contemplated in this Agreement to preserve and protect Seller’s
ability to conduct a tax deferred exchange under Section 1031 of the Internal
Revenue Code of 1986, as amended (the “Code”) and to limit Seller’s exposure to
capital gains taxes. Notwithstanding Section 15.3, if Seller desires to sell the
Property in connection with such a tax-deferred exchange, Seller may assign its
rights under this Agreement to a “qualified exchange intermediary” within the
meaning of said Section 1031. In such case, Buyer shall sign such documents, and
otherwise reasonably cooperate, as may be reasonably necessary to complete the
tax-deferred exchange, including delivering or receiving the Deed or all or a
portion of the Purchase Price to or from a third party, provided that such
cooperation shall not increase the obligations or potential liability of Buyer
under this Agreement or delay the Closing Date or other time frames set forth in
this Agreement.
[Signatures begin on next page.]

24



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the Effective Date.

                  BUYER:    
 
                SPT — SWRC, LLC,         a Delaware limited liability company,  
 
 
           
 
  By:   /s/ William A. Shopoff    
 
           
 
  Name:   William A. Shopoff    
 
  Title:   President & CEO    
 
           
 
  SELLER:   By William A. Shopoff, President and CEO of Shopoff Properties
Trust, Inc., a Maryland corporation, as Managing Member of Shopoff General
Partner, LLC, a Delaware LLC, as General Partner of Shopoff Partners, LP, a
Delaware LP as Managing Member of SPT -SWRC, LLC    
 
                PULTE HOME CORPORATION, a Michigan         corporation    
 
           
 
  By:   /s/ Scott Pasternak    
 
           
 
  Name:   Scott Pasternak    
 
  Title:   Attorney-in-Fact    

S-1



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
          Escrow Holder executes this Agreement below for the purpose of
acknowledging that it agrees to be bound by the provisions hereof.

                  ESCROW HOLDER:    
 
                FIRST AMERICAN TITLE INSURANCE         COMPANY, a California
corporation    
 
           
 
  By:   /s/ Jeanne Gould    
 
           
 
  Name:   Jeanne Gould    
 
  Title:   Sr. Escrow Officer    

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF LAND














 



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF ASSIGNED AGREEMENTS

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ESCROW HOLDER’S GENERAL PROVISIONS

1.   All funds received in this escrow shall be deposited in a separate escrow
fund account or accounts of First American Title Insurance Company (for the
benefit of the parties hereto) with a State or National Bank qualified to do
business in the State of California, such that each account shall be fully
insured at all times by the Federal Deposit Insurance Corporation, to the
maximum extent permitted by law. All disbursements shall be made by wire
transfer of funds to the account of the applicable party to whom such
disbursements are owed as directed by such party.   2.   You are authorized to
prepare, obtain, record and deliver the necessary instruments to carry out the
terms and conditions of this escrow and to order to be issued at Closing the
policy of title insurance as called for in these instructions. Closing shall
mean the date instruments are recorded.   3.   All adjustments and prorations
shall be made on the basis of a 30-day month.   4.   Subject to the provisions
of Section 12 below, you are not to be held accountable or liable for the
sufficiency or correctness as to form, manner of execution, or validity of any
instrument deposited in this escrow, nor as to the identity, authority or rights
of any person executing the same. Your duties hereunder shall be limited to the
proper handling of such money and the proper safekeeping of such instruments, or
other documents received by you as escrow holder, and for the disposition of
same in accordance with the written instructions accepted by you in this escrow.
The foregoing shall not be deemed or construed to relieve you of any liability
resulting from your gross negligence or willful misconduct.   5.   You shall
have no responsibility of notifying me or any of the parties to this escrow of
any sale, resale, loan, exchange or other transaction involving any property
herein described or of any profit realized by any person, firm or corporation in
connection therewith, regardless of the fact that such transaction(s) may be
handled by you in this escrow or in another escrow.   6.   No notice, demand or
change of instruction shall be of any effect in this escrow unless given in
writing by all parties affected thereby and except as otherwise specifically
provided in the Agreement to which these General Provisions are attached. In the
event a demand for the funds on deposit in this escrow is made, not concurred in
by all parties hereto, the escrow holder, regardless of who made demand
therefor, may elect to do any of the following:

  i.   Withhold and stop all further proceeding in, and performance of, this
escrow pending a resolution of any conflict by and between the parties hereto;
or

C-1



--------------------------------------------------------------------------------



 



  ii.   File a suit in interpleader and obtain an order from the court allowing
escrow holder to deposit all funds and documents in court and have no further
liability hereunder, except for its own negligent or willful misconduct or any
breach by escrow holder of any obligations in this Agreement.

7.   If the conditions of this escrow have not been complied with at the time
herein provided, you are nevertheless to complete the same as soon as the
conditions (except as to time) have been complied with, unless Buyer has made
written demand upon you for the return of money and instruments deposited by
Buyer.   8.   All parties hereto agree, jointly and severally, to pay on demand,
as well as to indemnify and hold you harmless from and against all costs,
damages, judgments, attorney’s fees, expenses, obligations and liabilities of
any kind or nature which, in good faith, you may incur or sustain in connection
with this escrow, whether arising before or subsequent to the close of this
escrow, except to the extent caused by the negligence or willful misconduct of
the escrow holder.   9.   Unless the Agreement otherwise provides or unless
otherwise instructed by either Buyer or Seller, you are authorized to furnish
copies of these instructions, any supplements or amendments thereto, notices of
cancellation and closing statements to the attorneys, real estate broker(s) and
lender(s) named in this escrow.   10.   Any funds abandoned or remaining
unclaimed, after good faith efforts have been made by the escrow holder to
return same to the party(ies) entitled thereto, shall be assessed a holding fee
of $50.00 annually. Following any statutory period, any amounts thereafter
remaining unclaimed may escheat to the State in which escrow holder is located.
  11.   All documents, closing statements, and balances due the parties to this
escrow are to be mailed by ordinary mail to said parties at the addresses shown
opposite their signatures, unless otherwise instructed.   12.   Notwithstanding
the foregoing, if escrow holder is also acting as Title Company under this
Agreement, nothing set forth in these General Escrow Provisions shall limit any
liability set forth in the Title Policy provided in the Agreement.   13.   For
purposes of complying with Internal Revenue Code § 6045(e), as amended effective
January 1, 1991, escrow holder is hereby designated as the “person responsible
for closing the transaction” and also as the “reporting person,” for purposes of
filing any information returns with the Internal Revenue Service concerning this
transaction, as required by law.

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF DEED

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS
ASSIGNMENT AND ASSUMPTION AGREEMENT
E-l

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF BILL OF SALE
F-l

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF FIRPTA CERTIFICATE
CERTIFICATE REGARDING FOREIGN INVESTMENT
IN REAL PROPERTY TAX ACT
(ENTITY TRANSFEROR)
G-l

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ROFR AGREEMENT
AGREEMENT FOR RIGHT OF FIRST REFUSAL
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
Pulte Home Corporation
2 Technology Drive
Irvine, CA 92618
Attention: Mr. Sohail Bokhari
 
SPACE ABOVE THIS LINE FOR RECORDER’S USE
AGREEMENT FOR
RIGHT OF FIRST REFUSAL
     THIS AGREEMENT FOR RIGHT OF FIRST REFUSAL (this “Agreement”) is made as of
the date of recordation hereof, by and between PULTE HOME CORPORATION, a
Michigan corporation (“Pulte”), and SPT — SWRC, LLC, a Delaware limited
liability company (“SPT”), with reference to the facts set forth below.
RECITALS:
     A. Pursuant to that certain Purchase and Sale Agreement and Escrow
Instructions between Pulte and SPT dated as of December              , 2008 (as
amended or assigned from time to time, the “Purchase Agreement”), Pulte has
conveyed to SPT concurrently with the recordation hereof certain real property
(the “Property”) located in the County of Riverside, State of California, more
particularly described on Exhibit “A” attached hereto and incorporated herein by
this reference.
     B. As a material consideration to induce Pulte to convey the Property to
SPT at the Purchase Price set forth in the Purchase Agreement, SPT has agreed to
grant to Pulte a right of first refusal to repurchase the Property on the terms
and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
including, without limitation, the sale of the Property to SPT, SPT hereby
grants to Pulte a right of first refusal with respect to the Property on the
terms and conditions set forth below.
H-l

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS AND TERM OF AGREEMENT
     1.1. Defined Terms. Except as the context otherwise requires, all terms
used herein shall have the same meanings as set forth in the Purchase Agreement.
     1.2 Transfer. As used in this Agreement, the term “Transfer” shall mean
(a) any transfer of fifty percent (50%) or more of the voting stock in SPT
(“Majority Interest”), (b) any transfer, sale, ground lease, or other conveyance
of the Property, whether by agreement for sale or in any other manner (excluding
any transfer merely as security for the performance of an obligation), and
(c) any arrangement between SPT and a third party whereby such third party has
an interest in or will share in any manner in the profits derived from the sale
of all or any portion of the Property.
     1.3 Proposed Transfer Property. As used herein, the term “Proposed Transfer
Property” shall mean (a) the entire Property if (i) SPT proposes to Transfer all
of its interest in the Property or (ii) the Transfer of a Majority Interest, and
(b) otherwise, that portion of the Property that SPT proposes to Transfer.
     1.4 Termination of Right of First Refusal.
          1.4.1 The term of Pulte’s Right of First Refusal shall expire, as to
any Proposed Transfer Property, ten (10) days after Pulte receives a Proposed
Transfer Notice regarding such Proposed Transfer Property (or such earlier date
on which Pulte waives its Right of First Refusal). Notwithstanding the
foregoing, Pulte’s Right of First Refusal shall automatically expire on June 30,
2015.
          1.4.2 In the event the Right of First Refusal expires without Pulte
exercising its Right of First Refusal, SPT shall be entitled to sell the
Proposed Transfer Property to one or more third parties pursuant to Section 2.4.
          1.4.3 In all events, the Right of First Refusal shall not apply to any
sale of an individual lot, improved with a residence, to a member of the home
buying public, and upon the recordation of the first grant deed conveying an
individual lot to a member of the home buying public, this Agreement shall not
be considered an encumbrance against such lot, and neither the purchaser or any
successor shall have any obligations under this Agreement.
ARTICLE 2
GRANT OF RIGHT OF FIRST REFUSAL
     2.1 Grant. During the term of this Agreement, Pulte shall have the right
(the “Right of First Refusal”) to repurchase from SPT the Proposed Transfer
Property subject to and upon the terms and conditions set forth in this
Agreement. Notwithstanding the foregoing or any provisions of this Agreement to
the contrary, SPT shall have absolute and complete discretion whether to sell
all or any part of the Property to any third party, as well as the sales
price(s) and terms of sale, provided that SPT complies with the terms of this
Agreement. In no event shall this Agreement apply with respect to the
reconveyance of the Commercial Site or the School Site

H-2



--------------------------------------------------------------------------------



 



(as such terms are defined in the Reconveyance Agreement, which is defined in
the Purchase Agreement).
     2.2 Proposed Transfer Notice. If SPT receives any offer made by a third
party that SPT is willing to accept (a “Proposed Transfer”), then SPT shall
provide written notice to Pulte (the “Proposed Transfer Notice”) identifying the
following terms of the Proposed Transfer: (i) the names and addresses of the
parties to the Proposed Transfer; (ii) the Proposed Transfer Property; (iii) if
applicable, the voting stock to be transferred (the “Transferred Interest”);
(iv) the consideration to be paid by the proposed transferee (the “Proposed
Transfer Purchase Price”); (v) the amount of earnest money (the “Earnest
Money”); and (vi) the outside closing date for the Proposed Transfer (the
“Outside Closing Date”). A copy of any written offer and any agreement made by
the proposed transferee (or a written summary of its material terms) shall be
attached to the Proposed Transfer Notice. If the Proposed Transfer is to be made
in exchange for property of the transferee, SPT shall place a dollar value on
the property to be exchanged and the Proposed Transfer Purchase Price shall be
deemed to be equal to such dollar value, subject to the provisions of
Section 2.5 below. If the Proposed Transfer consists of a transfer of a
Transferred Interest, the Proposed Transfer Purchase Price shall be deemed to be
an amount equal to the dollar value of the consideration to be paid by the
prospective new shareholder (the “New Interest Holder”) for such interest.
     2.3 Time for Exercise of Right of First Refusal. Pulte shall have ten
(10) days following its receipt of the Proposed Transfer Notice to exercise its
Right of First Refusal with respect to the Proposed Transfer Property. Failure
by Pulte to exercise its Right of First Refusal with respect to any particular
Proposed Transfer by SPT shall in no way extinguish or otherwise limit Pulte’s
rights with respect to any portion of the Property that is not the subject of
such Proposed Transfer.
     2.4 Expiration of Right of First Refusal. Pulte shall respond in writing to
the Proposed Transfer Notice within ten (10) days after it is received by Pulte.
Pulte’s response shall unequivocally and unconditionally state that Pulte shall
exercise its Right of First Refusal to purchase all of the Proposed Transfer
Property under the terms and conditions of the Proposed Transfer Notice (“Notice
of Exercise”) or that Pulte shall not do so. In the event Pulte fails to deliver
a Notice of Exercise unequivocally and unconditionally agreeing to purchase the
Proposed Transfer Property during this ten (10) day period, Pulte shall be
deemed to have waived its Right of First Refusal with respect to the Proposed
Transfer Property under the Proposed Transfer Notice. Failure by Pulte to
exercise its Right of First Refusal with respect to any particular Proposed
Transfer by SPT shall in no way extinguish or otherwise limit any remaining
rights of Pulte, if any, with respect to any portion of the Property that is not
the subject of such Proposed Transfer. Provided that Pulte does not timely give
SPT a Notice of Exercise as set forth above, the parties to the Proposed
Transfer (as identified in the Proposed Transfer Notice) may consummate the
Proposed Transfer in Substantial Conformity with the terms and for the
consideration specified in the Proposed Transfer Notice; provided, however, that
as condition precedent to the consummation of such Proposed Transfer, the
Proposed Transfer presented to Pulte is a valid bona fide and binding third
party written offer. Concurrently with the closing of such Proposed Transfer,
Pulte shall execute and deliver a recordable instrument releasing the Right of
First Refusal contained in this Agreement with respect to such Proposed Transfer
Property. As used herein, “Substantial Conformity” means a close of escrow
within

H-3



--------------------------------------------------------------------------------



 



thirty (30) days of the Outside Closing Date, at a cash sales price of no less
than ninety-five percent (95%) of the price set forth in the Proposed Transfer
Notice, and on other terms not substantially and materially more favorable than
those set forth in the Proposed Transfer Notice. If the Proposed Transfer is not
consummated, and/or the terms thereof are changed so that the Proposed Transfer
is not in Substantial Conformity with the terms described in the Proposed
Transfer Notice, within the time periods set forth herein, then the Proposed
Transfer Property shall again be subject to Pulte’s Right of First Refusal (to
the extent that Right of First Refusal does not expire or otherwise terminate,
or has not expired or otherwise terminated, pursuant to any other provision of
this Agreement).
     2.5 Appraisal of Exchange Property. If Pulte objects to the dollar value
placed by SPT on exchange property pursuant to Section 2.2 above during the ten
(10) day period provided in Section 2.3 above, the Proposed Transfer Purchase
Price shall be deemed to be equal to the fair market value of such property as
established by an appraisal conducted by an appraiser appointed by Pulte and an
appraiser appointed by SPT within ten (10) days after Pulte’s appointment of an
appraiser, each of whom shall be a member of the American Institute of Real
Estate Appraisers. If the two (2) appraisals are within ten percent (10%) of
each other, the fair market value of such property will be the average amount of
the two (2) appraisals. Otherwise, the two (2) appraisers shall select a third
appraiser meeting the same requirements, and the fair market value shall be the
average of the two (2) appraisals that are closest to each other. SPT and Pulte
shall each pay 50% of the cost of the appraisals. The ten (10) day period
provided in Section 2.3 above for Pulte to deliver notice of exercise of its
Right of First Refusal shall be extended until ten (10) days after the
completion of such appraisals.
     2.6 Transfer to Related Entity. SPT may Transfer Proposed Transfer Property
to an entity controlling, controlled by or under common control with SPT (a
“Related Entity”) or to one of its partners pursuant to the buy-sell agreement
set forth in SPT’s limited partnership agreement without being subject to
Pulte’s Right of First Refusal (a “Buy-Sell Transfer”), so long as: (i) in the
case of a transfer to a Related Entity, SPT provides reasonable evidence to
Pulte that SPT has a profits interest in the Related Entity, directly or
indirectly, of at least thirty- five percent (35%) after a return of capital and
a cumulative return thereon to investors; (ii) SPT submits to Pulte a written
statement describing the material terms of such transfer; and (iii) SPT and the
Related Entity and/or the transferee under the Buy-Sell Transfer, as applicable,
execute and deliver to Pulte in recordable form an assignment and assumption
agreement in which the Related Entity and/or the transferee agrees to assume all
obligations of SPT under this Agreement with respect to the Proposed Transfer
Property. Any transfer to a Related Entity and/or the transferee by SPT shall in
no way extinguish or otherwise limit Pulte’s Right of First Refusal with respect
to any subsequent transfer of the Proposed Transfer Property by the Related
Entity and/or the transferee. For purposes of this Agreement, the term “control”
(or any variant thereof) means the control, directly or indirectly, of at least
thirty-five percent (35%) of the voting or financial interests in an entity.
     2.7 Exercise of Right of First Refusal. If Pulte exercises its Right of
First Refusal, within ten (10) days after SPT’s receipt of Pulte’s Notice of
Exercise, an escrow shall be opened at an escrow company selected by Pulte, and
the close of escrow shall occur no later than the later of (a) thirty (30) days
after Pulte delivers the Notice of Exercise or (b) the Outside Closing Date set
forth in the Proposed Transfer Notice. SPT shall transfer its interest in the
Proposed

H-4



--------------------------------------------------------------------------------



 



Transfer Property through said escrow to Pulte or Pulte’s nominee with similar
representations and warranties from SPT as are contained in the Purchase
Agreement from Pulte. Transfer taxes and recording, escrow and title charges
shall be allocated in the same manner as provided in the Proposed Transfer
Notice. The purchase price to be paid by Pulte for the Proposed Transfer
Property shall be the Proposed Transfer Purchase Price set forth in the Proposed
Transfer Notice.
ARTICLE 3
ASSIGNMENT OF WARRANTIES; SUBORDINATION
     3.1 Assignment of Warranties and Plans. If any Proposed Transfer Property
is transferred to Pulte or its nominee hereunder, all warranties in which SPT
may then have an interest relating to work, labor, skill or materials furnished
in connection with the construction of any improvements on such Proposed
Transfer Property shall thereupon be deemed assigned to and the property of
Pulte or its nominee at the closing of such transfer without further act or
consideration. Also at the closing of such transfer, SPT shall be deemed to have
granted to Pulte or its nominee a non-exclusive right, without any
representation or warranty, to use any and all plans and specifications which
have been prepared by or for SPT related to improvements on such Proposed
Transfer Property, whether constructed or not, without consideration or expense
to Pulte or its nominee. SPT agrees, within ten (10) days after receipt by SPT
of a request by Pulte or its nominee, to execute such documents as Pulte or its
nominee reasonably requests to document the foregoing assignments and to deliver
original copies of such warranties, plans and specifications to Pulte or its
nominee, without any representation or warranty.
     3.2 Subordination to Deed of Trust. Provided that SPT is not in default
hereunder or under the Purchase Agreement, on written request of SPT, Pulte
shall execute and deliver, to such unrelated institutional lender(s) as SPT may
designate in writing, a recordable instrument subordinating the Right of First
Refusal contained in this Agreement to the lien of the mortgage(s) or deed(s) of
trust securing one or more loans from such institution(s), all or substantially
all proceeds of which are to be used to pay costs and fees associated with the
acquisition, development, construction and improvement of the Property and which
does not provide for a prepayment penalty, within ten (10) business days after
receipt by Pulte from SPT of the following:
          (1) A true and complete copy of the deed(s) of trust covering the
Property to be executed by SPT or the portion thereof that is securing the loan,
the note(s) secured thereby and all other instruments evidencing or securing the
indebtedness evidenced by said note(s); and
          (2) A copy of a Request for Notice of Default pursuant to
Section 2924b of the California Civil Code prepared for execution and
acknowledgment by Pulte which, when recorded at the expense of SPT, will entitle
Pulte to the notices prescribed by Section 2924b of the California Civil Code.
     If the lender or a nominee of the lender acquires the Property or any
portion thereof pursuant to a foreclosure, judicial or non judicial, of any deed
of trust, or through delivery of a deed in lieu of foreclosure, this Agreement
shall automatically terminate with respect to such portion of the Property.

H-5



--------------------------------------------------------------------------------



 



ARTICLE 4
GENERAL PROVISIONS
     4.1 Notice and Payments. Any notice to be given or other document to be
delivered by any party to the other or others under this Agreement, and any
payments may be delivered in person to an officer of any party, or may be
deposited in the United States mail in the State of California, duly certified
or registered, return receipt requested, with postage prepaid, or by Federal
Express or other similar overnight delivery service and addressed to the party
for whom intended, at the addresses set forth in the Purchase Agreement. Any
notice, consent or approval required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given and
received upon (i) hand delivery, (ii) one (1) business day after being deposited
with Federal Express or another reliable overnight courier service for next day
delivery, (iii) upon facsimile transmission with a hard copy mailed the same day
(except that if the date of such transmission is not a business day, then such
notice shall be deemed to be given on the first business day following such
transmission) or (iv) five (5) business days after being deposited in the United
States mail, registered or certified mail, postage prepaid, return receipt
required.
     4.2 Captions. The captions used herein are for convenience only and are not
a part of this Agreement and do not in any way limit or amplify the terms and
provisions hereof.
     4.3 Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of California without regard to choice of law
rules. This Agreement shall be deemed made and entered into in Riverside County.
     4.4 Time of the Essence. Time is of the essence of each and every provision
of this Agreement.
     4.5 Successors and Assigns. All of the covenants and conditions of this
Agreement shall inure to the benefit of and shall be binding upon the
successors-in-interest of Pulte and the successors, heirs, representatives and
assigns of SPT. As used in the foregoing, “successors” includes successors to
the parties’ interest in the Property and successors to all or substantially all
of their assets and successors by merger or consolidation.
     4.6 Joint and Several Liability. If any party consists of more than one
person or entity, the liability of each such person or entity signing this
Agreement shall be joint and several.
     4.7 Construction of Agreement. The Agreement contained herein shall not be
construed in favor of or against either party, but shall be construed as if both
parties prepared this Agreement. SPT and Pulte acknowledge that they have been
represented, or have had the opportunity to be represented, by counsel of their
own choice. Neither SPT nor Pulte is relying upon any legal advice from the
other party’s counsel regarding the subject matter thereof. Both parties
acknowledge that they understand the terms and conditions of this Agreement and
the terms and conditions of all other documents and agreements executed in
connection herewith and that they sign the same freely. Neither SPT nor Pulte
shall deny the enforceability of any provision of this Agreement or any of the
other documents or agreements executed in connection

H-6



--------------------------------------------------------------------------------



 



herewith on the basis that it did not have legal counsel or that it did not
understand any such term or condition. This Agreement and any ambiguities or
uncertainties contained in this Agreement shall be equally and fairly
interpreted for the benefit of and against all parties to this Agreement and
shall further be construed and interpreted without reference to the identity of
the party or parties preparing this document, it being expressly understood and
agreed that the parties hereto participated equally in the negotiation and
preparation of this Agreement or have had equal opportunity to do so.
Accordingly, the parties hereby waive the legal effect of California Civil Code
Section 1654 or any successor and/or amended statute which in part states that
in cases of uncertainty, the language of the contract should be interpreted most
strongly against the party who caused the uncertainty to exist.
     4.8 Attorneys’ Fees. If any action, arbitration, judicial reference or
other proceeding is instituted between Pulte and SPT in connection with this
Agreement, the losing party shall pay to the prevailing party a reasonable sum
for attorneys’ and experts’ fees and costs incurred in bringing or defending
such action or proceeding and/or enforcing any judgment granted therein, all of
which shall be deemed to have accrued upon the commencement of such action or
proceeding and shall be paid whether or not such action or proceeding is
prosecuted to final judgment. Any judgment or order entered in such action or
proceeding shall contain a specific provision providing for the recovery of
attorneys’ fees and costs separate form the judgment, incurred in enforcing such
judgment. The prevailing party shall be determined by the trier of fact based
upon an assessment of which party’s major arguments or positions taken in the
proceedings could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues. For the purposes of this
section, attorneys’ fees shall include, without limitation, fees incurred in the
following: (1) post judgment motions; (2) contempt proceedings; (3) garnishment,
levy, and debtor and third party examinations; (4) discovery; (5) any appeals;
and (6) bankruptcy proceedings. This Section is intended to be expressly
severable from the other provisions of this Agreement, is intended to survive
any judgment and is not to be deemed merged into the judgment.
     4.9 Severability. If any phrase, clause, sentence, paragraph, section,
article or other portion of this Agreement becomes or is held to be illegal,
null or void or against public policy, for any reason, the remaining portions of
this Agreement shall not be affected thereby and shall remain in full force and
effect.
     4.10 Gender and Number. In this Agreement (unless the content requires
otherwise), the masculine, feminine and neuter genders and the singular and the
plural include one another.
     4.11 No Partnership or Joint Venture. SPT or Pulte shall not, by virtue of
this Agreement, in any way or for any reason be deemed to have become a partner
of the other in the conduct of its business or otherwise, or a joint venturer.
In addition, by virtue of this Agreement there shall not be deemed to have
occurred a merger of any joint enterprise between SPT and Pulte.
     4.12 Default and Remedies.
          4.12.1 PULTE DEFAULT. IF ANY TRANSFER OF PROPOSED TRANSFER PROPERTY IS
NOT CONSUMMATED IN ACCORDANCE WITH THE TERMS AND

H-7



--------------------------------------------------------------------------------



 



CONDITIONS OF THIS AGREEMENT DUE TO CIRCUMSTANCES OR CONDITIONS THAT CONSTITUTE
A DEFAULT BY PULTE UNDER THIS AGREEMENT (A “PULTE DEFAULT”), THE EARNEST MONEY
SHALL BE DELIVERED TO SPT AS FULL LIQUIDATED DAMAGES FOR SUCH PULTE DEFAULT AND
THIS AGREEMENT SHALL BE TERMINATED IN ITS ENTIRETY AND NEITHER PARTY SHALL HAVE
ANY FURTHER RIGHTS, OBLIGATIONS, OR LIABILITIES UNDER THIS AGREEMENT. PULTE AND
SPT ACKNOWLEDGE THAT IN THE EVENT OF A PULTE DEFAULT, SPT’S ACTUAL DAMAGES WOULD
BE EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN FOR THE FOLLOWING REASONS,
AMONG OTHERS: (I) THE DAMAGES TO WHICH SPT WOULD BE ENTITLED IN A COURT OF LAW
WOULD BE BASED IN PART ON THE DIFFERENCE BETWEEN THE ACTUAL VALUE OF THE
PROPOSED TRANSFER PROPERTY AT THE TIME SET FOR THE CLOSE OF ESCROW AND THE
PURCHASE PRICE FOR THE PROPOSED TRANSFER PROPERTY AS SET FORTH IN THE PROPOSED
TRANSFER NOTICE; (II) PROOF OF THE AMOUNT OF SUCH DAMAGES WOULD BE BASED ON
OPINIONS OF VALUE OF THE PROPOSED TRANSFER PROPERTY, WHICH CAN VARY IN
SIGNIFICANT AMOUNTS; AND (III) IT IS IMPOSSIBLE TO PREDICT AS OF THE DATE ON
WHICH THIS AGREEMENT IS MADE WHETHER THE VALUE OF THE PROPOSED TRANSFER PROPERTY
WILL INCREASE OR DECREASE AS OF THE DATE SET FOR THE CLOSE OF ESCROW. SPT AND
PULTE DESIRE TO LIMIT THE AMOUNT OF DAMAGES FOR WHICH PULTE MIGHT BE LIABLE
SHOULD THE ESCROW FAIL TO CLOSE BECAUSE OF PULTE’S BREACH OF THIS AGREEMENT. SPT
AND PULTE ALSO WISH TO AVOID THE COSTS AND LENGTHY DELAYS WHICH WOULD RESULT IF
SPT FILED A LAWSUIT TO COLLECT DAMAGES FOR BREACH OF THIS AGREEMENT. THEREFORE,
IF ESCROW FAILS TO CLOSE DUE TO A PULTE DEFAULT, THEN THE PARTIES AGREE THAT A
SUM EQUAL TO THE AMOUNT OF THE EARNEST MONEY (AND THE COMPLETE TERMINATION OF
THIS AGREEMENT) SHALL BE DEEMED TO CONSTITUTE A REASONABLE ESTIMATE OF SPT’S
DAMAGES CONSISTENT WITH THE PROVISIONS OF SECTION 1671 OF THE CALIFORNIA CIVIL
CODE, AND SPT’S SOLE AND EXCLUSIVE REMEDY SHALL BE LIMITED TO SUCH AMOUNT (AND
SUCH TERMINATION) AND SPT SHALL HAVE NO RIGHT TO AN ACTION FOR SPECIFIC
PERFORMANCE OF ANY OF THE PROVISIONS OF THIS AGREEMENT. IN CONSIDERATION OF THE
PAYMENT OF LIQUIDATED DAMAGES, SPT SHALL BE DEEMED TO HAVE WAIVED ALL OTHER
CLAIMS FOR DAMAGES OR RELIEF AT LAW OR IN EQUITY AS A RESULT OF PULTE’S FAILURE
TO CLOSE THE ESCROW, INCLUDING ANY RIGHTS SPT MAY HAVE PURSUANT TO SECTION 1680
OR SECTION 3389 OF THE CALIFORNIA CIVIL CODE RELATING TO PULTE’S DEFAULT. BY
INITIALING THIS PROVISION IN THE SPACES BELOW, SPT AND PULTE SPECIFICALLY AFFIRM
THEIR RESPECTIVE AGREEMENTS CONTAINED IN THIS SECTION 4.12.1 AND AGREE THAT SUCH
SUM IS A REASONABLE SUM CONSIDERING THE CIRCUMSTANCES AS THEY EXIST ON THE DATE
OF THIS AGREEMENT. IN THE EVENT OF A PULTE DEFAULT, ACTUAL DAMAGES WILL BE
DIFFICULT TO ASCERTAIN, SUCH LIQUIDATED DAMAGES REPRESENT PULTE’S AND SPT’S BEST
ESTIMATE OF SUCH DAMAGES, AND PULTE AND SPT BELIEVE SUCH LIQUIDATED DAMAGES ARE
A REASONABLE ESTIMATE OF SUCH DAMAGES. PULTE AND SPT EXPRESSLY ACKNOWLEDGE THAT
THE FOREGOING

H-8



--------------------------------------------------------------------------------



 



LIQUIDATED DAMAGES ARE INTENDED NOT AS A PENALTY, BUT AS FULL LIQUIDATED
DAMAGES, IN THE EVENT OF A PULTE DEFAULT AND AS COMPENSATION FOR SPT’S TAKING
THE PROPERTY OFF THE MARKET DURING THE PERIOD OF PULTE’S RIGHT OF FIRST REFUSAL.
SUCH DELIVERY OF THE EARNEST MONEY AND TERMINATION OF THIS AGREEMENT SHALL BE
THE SOLE AND EXCLUSIVE REMEDY OF SPT BY REASON OF A PULTE DEFAULT, AND SPT
HEREBY WAIVES AND RELEASES ANY RIGHT TO SUE PULTE, AND HEREBY COVENANTS NOT TO
SUE PULTE, FOR SPECIFIC PERFORMANCE OF THIS AGREEMENT OR TO PROVE THAT SPT’S
ACTUAL DAMAGES EXCEED THE EARNEST MONEY WHICH IS HEREIN PROVIDED SPT AS FULL
LIQUIDATED DAMAGES.
          INITIALS:                SPT:                                    
PULTE:                  
          4.12.2 SPT Default. If (a) SPT shall fail to materially keep, observe,
perform, satisfy or comply with any of the terms or provisions required by SPT
under this Agreement to be kept, observed, performed, satisfied or complied with
by SPT, or (b) any transfer of Proposed Transfer Property to be transferred to
Pulte pursuant to the terms and provisions of this Agreement is otherwise not
consummated in accordance with the terms and provisions of this Agreement due to
circumstances or conditions that constitute a default by SPT under this
Agreement (the matters described in the foregoing clauses (a) and (b) being
sometimes collectively called “SPT Defaults”), and any such SPT Default is not
cured within ten (10) days after receipt by SPT of written notice thereof from
Pulte, then any Earnest Money deposited by Pulte shall be refunded to Pulte
immediately upon request, and Pulte shall have as its exclusive remedies the
right, in its election, to either (i) terminate this Agreement and pursue
Pulte’s rights and claims to damages, provided, however, that in no event shall
Pulte be entitled to recovery of monetary damages in excess of One Thousand
Dollars ($1,000) for each buildable lot that was (or was required to be)
included in connection with the Proposed Transfer that such SPT Default relates
to, or (ii) specifically enforce this Agreement; provided that any action by
Pulte for specific performance must be commenced, if at all, within thirty
(30) days of SPT’s failure to cure such default as provided above, the failure
to timely file such action shall constitute a waiver by Pulte of any such right
and remedy.
     4.13 Entire Agreement. This Agreement together with the Purchase Agreement
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and all prior and contemporaneous agreements,
representations, negotiations and understandings of the parties hereto, oral or
written, are hereby superseded and merged herein.
     4.14 Authority. Each individual executing this Agreement on behalf of SPT
represents and warrants that he is duly authorized to execute and deliver, and
has the power to execute and deliver, this Agreement on behalf of SPT.
     4.15 Counterparts. This Agreement may be executed in counterparts, each of
which, taken together, will constitute one fully executed original.
     4.16 Waiver. No waiver by Pulte of a breach of any of the terms, covenants
or conditions of this Agreement by SPT shall be construed or held to be a waiver
of any succeeding

H-9



--------------------------------------------------------------------------------



 



or preceding breach of the same or any other term, covenant or condition herein
contained. No waiver of any default by SPT hereunder shall be implied from any
omissions by Pulte to take any actions on account of the default if the default
persists or is repeated, and no express waiver shall affect the default other
than as specified in the waiver.
     4.17 Dispute Resolution Procedure. All claims, disputes and other matters
in question between the parties arising out of or relating to this Agreement or
the breach or interpretation thereof (collectively, “Disputes”) shall be
resolved pursuant to the terms of Sections 4.18 and 4.19.
     4.18 Notice. Any party with a Dispute will give the other party at least
fifteen (15) days written notice of the claim describing the nature of the claim
and any proposed remedy.
     4.19 Judicial Reference. If the parties cannot resolve the Dispute within
fifteen (15) days after delivery of the notice of the Dispute (the “Commencement
Date”), the Dispute shall be resolved by general judicial reference pursuant to
Code of Civil Procedure Sections 638 and 641 through 645.1, or any successor
statutes thereto, and as modified or as otherwise provided in this Section.
Subject to the limitations set forth in this Section, the general referee shall
have the authority to try all issues, whether of fact or law, and to report a
statement of decision to the court. The referee shall be the only trier of fact
or law in the reference proceeding, and shall have no authority to further refer
any issues of fact or law to any other party, without the mutual consent of all
parties to the judicial reference proceeding.
          (a) Place. The proceedings shall be heard in Riverside County,
California.
          (b) Referee. The referee shall be a retired judge (with JAMS) with
experience in relevant real estate matters. The referee shall not have any
relationship to the parties to the Dispute or interest in the Property. The
parties to the Dispute participating in the judicial reference shall meet to
select the referee within ten (10) days after the Commencement Date. Any dispute
regarding the selection of the referee shall be promptly resolved by the judge
to whom the matter is assigned, or if there is none, to the presiding judge of
the Superior Court of Riverside County who shall select the referee.
          (c) Commencement and Timing of Proceeding. The referee shall commence
the proceeding within thirty (30) days of the Commencement Date.
          (d) Pre-hearing Conferences. The referee may require no more than two
pre-hearing conferences.
          (e) Discovery. As a material inducement to Pulte and SPT, each agree
that any dispute pre-trial discovery will be reasonable and will be completed
expeditiously. The referee shall hold a discovery conference (a “Discovery
Conference”) with the parties within fifteen (15) days after the referee is
appointed. At the Discovery Conference the parties shall agree upon a joint
discovery plan, which shall be ordered by the referee. If the parties fail to
agree on a joint discovery plan at the Discovery Conference, then the referee
will establish a discovery plan for the case that takes into account the
parties’ mutual intent to have only discovery that is reasonable and
expeditious. All discovery, including expert discovery, shall be completed
within thirty (30) days thereafter.

H-10



--------------------------------------------------------------------------------



 



          (f) Motions. The referee shall have the power to hear and dispose of
motions, including motions relating to provisional remedies, demurrers, motions
to dismiss, motions for judgment on the pleadings and summary adjudication
motions, in the same manner as a trial court judge, except the referee shall
also have the power to adjudicate summarily issues of fact or law including the
availability of remedies, whether or not the issue adjudicated could dispose of
an entire cause of action or defense. Notwithstanding the foregoing, if prior to
the selection of the referee as provided herein, any provisional remedies are
sought by the parties to the Dispute, such relief may be sought in the Superior
Court of Riverside County.
          (g) Rules of Law. The referee shall apply the laws of the State of
California except as expressly provided herein including the rules of evidence.
          (h) Statement of Decision. The referee’s statement of decision shall
contain findings of fact and conclusions of law to the extent required by law if
the case were tried to a judge. The decision of the referee shall stand as the
decision of the court, and upon filing of the statement of decision with the
clerk of the court, judgment may be entered thereon in the same manner as if the
Dispute had been tried by the court. The parties and the referee shall use all
efforts to cause the proceeding to be concluded and a decision given to the
parties in writing within sixty (60) days after the Commencement Date.
          (i) Post-hearing Motions. The referee shall have the authority to rule
on all post-hearing motions in the same manner as a trial judge.
          (j) Appeals. The decision of the referee shall be subject to appeal
upon in the event the referee commits a gross error of law or exceeds his or her
power.
          (k) Expenses. The fees and costs of the referee in any judicial
reference proceeding hereunder shall be paid by the non-prevailing party
pursuant to Section 4.8.
     4.20 WAIVER OF LEGAL RIGHTS. BY INITIALING IN THE SPACE BELOW, THE PARTIES
ACKNOWLEDGE AND AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED OR
DESCRIBED IN THIS SECTION DECIDED BY JUDICIAL REFERENCE AS PROVIDED UNDER
CALIFORNIA LAW AND THAT THEY ARE WAIVING ANY RIGHTS THEY MAY POSSESS TO HAVE THE
DISPUTE LITIGATED IN A COURT OR BY JURY TRIAL. THE PARTIES FURTHER ACKNOWLEDGE
AND AGREE THAT THEY ARE WAIVING THEIR JUDICIAL RIGHTS TO DISCOVERY EXCEPT TO THE
EXTENT SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THIS SECTION. IF EITHER PARTY
REFUSES TO SUBMIT TO JUDICIAL REFERENCE AFTER EXECUTION OF THIS AGREEMENT AND
INITIALING BELOW, SUCH PARTY MAY BE COMPELLED TO PROCEED WITH JUDICIAL REFERENCE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. EACH PARTY’S
AGREEMENT TO THIS ARTICLE IS VOLUNTARY. THE PARTIES HAVE READ AND UNDERSTAND THE
FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED OR
DESCRIBED IN THIS ARTICLE TO JUDICIAL REFERENCE.

H-11



--------------------------------------------------------------------------------



 



INITIALS: SPT:                                                    
PULTE:                    

H-12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this instrument as of the
date first above written.

             
PULTE:
      SPT:    
 
           
  PULTE HOME CORPORATION,
  a Michigan corporation
      SPT — SWRC, LLC
a Delaware limited liability company    
 
           
By:
      By:    
 
  Name:      
 
Name:    
 
     
 
   
Title:
      Title:    
 
     
 
   

H-13



--------------------------------------------------------------------------------



 



EXHIBIT I
LIST OF SIAs AND BONDS

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF DEED OF TRUST
WHEN RECORDED, MAIL TO:
Pulte Home Corporation
2 Technology Drive
Irvine, CA 92618
Attention: Mr. Sohail Bokhari
 
(Space Above Line For Recorder’s Use Only)
DEED OF TRUST
     THIS DEED OF TRUST is made this       day of December      , 2008, between
SPT – SWRC, LLC, a Delaware limited liability company, herein called TRUSTOR,
whose address is 8951 Research Drive, Irvine, CA 92618, First American Title
Insurance Company, a California corporation, herein called TRUSTEE, and PULTE
HOME CORPORATION, a Michigan corporation, whose address is 2 Technology Drive,
Irvine, CA 92618, herein called BENEFICIARY.
     WITNESSETH: That Trustor grants, assigns and transfers to Trustee in Trust,
with Power of Sale:
GRANTING CLAUSE FIRST
     The real property in the County of Riverside, State of California,
described as:
          See Exhibit A attached hereto.
     Together with (i) any rights of the Trustor as Declarant under any
declaration of covenants, conditions and restrictions which is or may be
recorded against all or any portion of the real property described herein and
(ii) the rents, issues and profits thereof, subject to the right, power and
authority hereinafter given to and conferred upon Beneficiary to collect and
apply such rents, issues and profits.
GRANTING CLAUSE SECOND
     All that certain personal property used in the operation of the real
property described in GRANTING CLAUSE FIRST, whether now owned or hereafter
acquired, including but not limited to all furniture, fixtures and equipment,
including maintenance equipment and model complex furnishings and other
decorations, and all renewals, replacements or substitutions thereof or
additions thereto, and all materials and equipment acquired for use in or to be
incorporated in the improvements constructed or to be constructed on said real
property, and all

J-1



--------------------------------------------------------------------------------



 



renewals and replacements therefor, and all warranties in which Trustor may now
or hereafter have an interest relating to work, labor, skill or materials
furnished in connection with the construction of any improvements on said real
property, all plans and specifications which have been or will be prepared by or
for Trustor related to improvements on said real property or to the adjacent
lands of Beneficiary, whether constructed or not.
     All of said real and personal property granted, assigned and transferred by
Trustor to Trustee together with all other property hereafter granted, assigned
and transferred to Trustee under this Deed of Trust is herein called “Subject
Property.”
     For the purpose of securing (1) all of the obligations of Trustor pursuant
to Article XI of that certain Purchase and Sale Agreement and Joint Escrow
Instructions relating to the Subject Property (hereinafter the “PSA”) dated as
of December ___, 2008 made by Beneficiary and Trustor as “Seller” and “Buyer,”
respectively (and any amendments or modifications thereto); (2) the performance
of each agreement of Trustor incorporated by reference or contained herein; and
(3) performance of any obligation of Trustor to Beneficiary which may hereafter
be evidenced by an agreement or other writing reciting that such obligation is
secured by this Deed of Trust. Unless the context clearly indicates otherwise,
all terms used in this Deed of Trust shall mean the same as such terms are
defined in the PSA.
     A. To protect the security of this Deed of Trust, Trustor agrees:
          (1) To keep the Subject Property in good condition and repair; not to
remove or demolish any building thereon; to complete or restore promptly and in
good and workmanlike manner any building which may be constructed, damaged or
destroyed thereon and to pay when due all claims for labor performed and
materials furnished therefor; to comply with all laws affecting the Subject
Property or requiring any alterations or improvements to be made thereon; not to
commit or permit waste thereof; not to commit, suffer or permit any act upon the
Subject Property in violation of law; to cultivate, irrigate, fertilize,
fumigate, prune and do all other acts which from the character or use of the
Subject Property may be reasonably necessary, the specific enumerations herein
not excluding the general.
          (2) To provide, maintain and deliver to Beneficiary insurance
reasonably acceptable to Beneficiary with loss payable to Beneficiary. In
addition, during the period of time that any construction is to take place on
the Subject Property, Trustor shall maintain course of construction insurance
with a loss payable clause in favor of Beneficiary which insurance shall not be
modified or canceled except upon at least thirty (30) days written notice to
Beneficiary. The amount collected under any casualty insurance policy may be
applied by Beneficiary upon any indebtedness secured hereby and in such order as
Beneficiary may determine, or at the option of Beneficiary the entire amount so
collected or any part thereof may be released to Trustor. Such application or
release shall not cure or waive any default or notice of default hereunder or
invalidate any act done pursuant to such notice.
          (3) To appear in and defend any action or proceeding purporting to
affect the security hereof or the rights or powers of Beneficiary or Trustee.

J-2



--------------------------------------------------------------------------------



 



          (4) To pay at least ten days before delinquency all taxes and
assessments affecting the Subject Property, including assessments on appurtenant
water stock, if any, when due; all encumbrances, charges and liens, with
interest, on the Subject Property, or any part thereof, which appear to be prior
or superior hereto; all allowable expenses of this Trust.
               Should Trustor fail to make any payment or to do any act as
provided in this Deed of Trust, then Beneficiary or Trustee, but without
obligation so to do and without notice to or demand upon Trustor and without
releasing Trustor from any obligation hereof, may: make or do the same in such
manner and to such extent as either may deem necessary to protect the security
hereof, Beneficiary or Trustee being authorized to enter upon the Subject
Property for such purposes; appear in and defend any action or proceeding
purporting to affect the security hereof or the rights or powers of Beneficiary
or Trustee; pay, purchase, contest or compromise any encumbrance, charge or lien
which in the judgment of either appears to be prior or superior hereto; and, in
exercising any such powers, pay allowable expenses.
          (5) To pay immediately and without demand all sums so expended by
Beneficiary or Trustee, with interest from date of expenditure at the maximum
amount then allowed by law.
     B. It is mutually agreed:
          (1) That any award of damages in connection with any condemnation for
public use of or injury to the Subject Property, or any part thereof, is hereby
assigned and shall be paid to Beneficiary who may apply or release such moneys
received by it in the same manner and with the same effect as above provided for
disposition of proceeds of casualty insurance.
          (2) That by accepting payment of any sum secured hereby after its due
date, Beneficiary does not waive its right either to require prompt payment when
due of all other sums so secured or to declare default for failure so to pay.
          (3) That at any time or from time to time, without liability therefor
and without notice, upon written request of Beneficiary and presentation of this
Deed of Trust and the PSA for endorsement, and without affecting the personal
liability of any person for payment of the indebtedness secured hereby, Trustee
shall: reconvey any part of the Subject Property; consent to the making of any
map or plat thereof; join in granting any easement thereon; or join in any
extension agreement or any agreement subordinating the lien or charge hereof.
          (4) That upon written request of Beneficiary stating that all sums
secured hereby have been paid, and upon surrender of this Deed of Trust and the
PSA to Trustee for cancellation and retention or other disposition as Trustee in
its sole discretion may choose and upon payment of its fees, Trustee shall
reconvey, without warranty, the property then held hereunder. The recitals in
such reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.”
          (5) That as additional security, Trustor hereby gives to and confers
upon Beneficiary the right, power and authority, during the continuance of these
trusts, to collect the rents, issues and profits of the Subject Property,
reserving unto Trustor the right, prior to any

J-3



--------------------------------------------------------------------------------



 



default by Trustor in payment of any indebtedness secured hereby or in
performance of any agreement hereunder, to collect and retain such rents, issues
and profits as they become due and payable.
          (6) That upon default by Trustor in payment of any indebtedness
secured hereby or in performance of any agreement hereunder, Beneficiary may
exercise one or more of the following rights and remedies:
               (a) Beneficiary may declare all sums secured hereby immediately
due and payable by delivery to Trustee of written declaration of default and
demand for sale and of written notice of default and of election to cause to be
sold the Subject Property, which notice Trustee shall cause to be filed for
record. Beneficiary also shall deposit with Trustee this Deed of Trust, the PSA
and all documents evidencing expenditures secured hereby.
               (b) After the lapse of such time as may then be required by law
following the recordation of said notice of default, and notice of sale having
been given as then required by law, Trustee, without demand on Trustor, shall
sell the Subject Property at the time and place fixed by it in said notice of
sale, either as a whole or in separate parcels, and in such order as it may
determine, at public auction to the highest bidder for cash in lawful money of
the United States, payable at time of sale. Trustee may postpone sale of all or
any portion of the Subject Property by public announcement at such time and
place of sale, and from time to time thereafter may postpone such sale by public
announcement at the time fixed by the preceding postponement. Trustee shall
deliver to such purchaser its deed conveying the property so sold, but without
any covenant or warranty, express or implied. The recitals in such deed of any
matters or facts shall be conclusive proof of the truthfulness thereof. Any
person, including Trustor, Trustee, or Beneficiary as hereinafter defined, may
purchase at such sale.
               (c) After deducting all costs, fees and expenses of Trustee and
of this Trust, including cost of evidence of title in connection with sale,
Trustee shall apply the proceeds of sale to payment of: all sums expended under
the terms hereof, not then repaid, with accrued interest at the maximum amount
then allowed by law; and the remainder, if any, to the person or persons legally
entitled thereto.
               (d) Beneficiary may bring a court action to foreclose this Deed
of Trust or to enforce its provisions or any of the indebtedness or obligations
secured by this Deed of Trust.
               (e) Upon any default, Beneficiary may at any time without notice,
either in person, by agent, or by a receiver to be appointed by a court, and
without regard to the adequacy of any security for the indebtedness hereby
secured, enter upon and take possession of the Subject Property, or any part
thereof, in its own name sue for or otherwise collect such rents, issues and
profits, including those past due and unpaid, and apply the same, less allowable
expenses of operation, upon any indebtedness secured hereby, and in such order
as Beneficiary may determine. The entering upon and taking possession of the
Subject Property, the collection of such rents, issues and profits and the
application thereof as aforesaid, shall not cure or waive any default or notice
of default hereunder or invalidate any act done pursuant to such notice.

J-4



--------------------------------------------------------------------------------



 



     Although Beneficiary may declare all sums secured by this Deed of Trust to
be due and payable upon default as stated above, Trustor and Beneficiary hereby
acknowledge that portions of such sums relating to the obligation to cause Tract
Map No. 30266-2 to be recorded may not be able to be precisely calculated at the
time of foreclosure. The Trustor and Beneficiary therefore agree that the amount
of Four Million Five Hundred Thousand Dollars ($4,500,000) (the “Liquidated
Sum”) shall constitute the amount that may be declared to be due and payable in
connection with the obligations of Trustor pursuant to Article XI of the PSA
under any trustee’s sale or foreclosure proceedings under this Deed of Trust.
Any consideration paid at any trustee’s sale or foreclosure proceedings shall be
applied toward the costs of the trustee’s sale or foreclosure proceedings and
all sums due and payable under this Deed of Trust for (i) the damages suffered
by Beneficiary due to any breach by Trustor under Article XI of the PSA (which
shall equal the Liquidated Sum), (ii) payment of any sums and interest thereon
which may have been loaned to Trustor or the then owner of the Subject Property
as evidenced by a promissory note or notes reciting that such sums are secured
by this Deed of Trust, and (iii) any other amounts due under the provisions of
this Deed of Trust prior to making any further distribution to junior
lienholders or to the Trustor.
     Trustor and Beneficiary further agree that in the event of a mortgage
foreclosure or trustee’s sale under a prior mortgage or deed of trust, any
consideration paid at such mortgage foreclosure or trustee’s sale in excess of
the amount due and owing on such prior mortgage or deed of trust shall be
applied to any amount due and owing to the Beneficiary under this Deed of Trust
calculated in the manner indicated above.
     (7) Beneficiary, or any successor in interest under the PSA, may from time
to time, by instrument in writing, substitute a successor or successors to any
Trustee named herein or acting hereunder, which instrument, executed by the
Beneficiary and duly acknowledged and recorded in the office of the recorder of
the county or counties where the Subject Property is situated, shall be
conclusive proof of proper substitution of such successor Trustee or Trustees,
who shall, without conveyance from the Trustee predecessor, succeed to all its
title, estate, rights, powers and duties. Said instrument must contain the name
of the original Trustor, Trustee and Beneficiary hereunder, the book and page
where this Deed of Trust is recorded and the name and address of the new
Trustee.
     (8) That this Deed of Trust applies to and inures to the benefit of, and
binds all parties hereto, their heirs, legatees, devisees, administrators,
executors, successors and assigns. The term Beneficiary shall include
Beneficiary’s successor in interest under the PSA, whether or not named as
Beneficiary herein. In this Deed of Trust, whenever the context so requires, the
masculine gender includes the feminine and/or neuter, and the singular number
includes the plural.
     (9) That Trustee accepts this trust when this Deed of Trust, duly executed
and acknowledged, is made a public record as provided by law. Trustee is not
obligated to notify any party hereto of pending sale under any other deed of
trust or of any action or proceeding in which Trustor, Beneficiary or Trustee
shall be a party unless brought by Trustee.
          (10) Without the prior written consent of Beneficiary, which consent
may be withheld in Beneficiary’s sole and absolute discretion, unless
specifically provided for or

J-5



--------------------------------------------------------------------------------



 



otherwise allowed under Section 15.3 of the PSA, Trustor shall be in default
hereunder if it sells, contracts to sell, transfers, conveys, encumbers,
alienates or otherwise assigns all or any portion of the Property (or if any of
the foregoing occur with respect to the Property due to the actions of a third
party), voluntarily or involuntarily, encumbered by this Deed of Trust. For
purposes of the preceding sentence, unless specifically provided for or
otherwise allowed under Section 15.3 of the PSA (i) if Trustor is a partnership,
any transfer of a general partnership interest or withdrawal or admission of a
general partner shall be deemed a sale hereunder; and (ii) if Trustor is a
corporation or other entity, any change or series of changes in the stock
ownership or other ownership interests of Trustor, the result of which is that
the stockholders or other owners of Trustor as of the date said corporation or
other entity became Trustor hereunder own less than 75% of the equity and voting
interests of Trustor shall be deemed a sale hereunder.
          The undersigned Trustor requests that a copy of any notice of default
and of any notice of sale hereunder be mailed to him at his address hereinbefore
set forth.

                  SPT — SWRC, LLC,
a Delaware limited liability company    
 
           
 
  By:        
 
  Its:        

J-6



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Amendment”) is made as of December 23, 2008, by and between SPT - SWRC,
LLC, a Delaware limited liability company (“Buyer”), and PULTE HOME CORPORATION,
a Michigan corporation (“Seller”), and amends that certain Purchase and Sale
Agreement and Escrow Instructions (the “Agreement”) dated as of December 23,
2008, by and between Buyer and Seller. Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Agreement.
     Buyer and Seller agree to amend the Agreement as follows:
     1. Purchase Price. Seller and Buyer hereby agree that the Purchase Price
defined in Section 1.3 of the Agreement shall be reduced to Two Million Dollars
($2,000,000).
     2. Assignment of CC&R’s. Concurrently with the Closing, Seller shall
execute and deliver a recordable assignment of the CC&R’s currently encumbering
the Property.
     3. Reconveyance Agreement Obligations.
     a. Except as set forth in Section 3(c) below, Buyer shall, concurrently
with the Closing, convey (1) the School Site (as defined in the Reconveyance
Agreement) to Meadow Vista Holdings, a California limited liability company
(“Meadow”), and (2) the Commercial Site (as defined in the Reconveyance
Agreement) to Newport Road 103, LLC, a California limited liability company
(“Newport Road”), in accordance with the terms and provisions of the
Reconveyance Agreement and the early reconveyance requests of Meadow and Newport
Road.
     b. Escrow Holder shall charge the following amounts against Buyer’s
account:
     i. With respect to the transfer of the School Site: (A) $363,000 related to
CFD 2005-1 (to be paid to Meadow upon notice from Buyer that Meadow has executed
an appropriate side letter); (B) $5,000 with respect to the slope easement
referenced in the Reconveyance Agreement (to be paid to Meadow upon notice from
Buyer that Meadow has executed an appropriate side letter); and (C) half of the
escrow and title costs associated with the transfer of the School Site.
     ii. With respect to the transfer of the Commercial Site: (A) $37,000
related to CFD 2005-1 (to be paid to Newport Road upon notice from Buyer that
Newport Road has executed an appropriate side letter); and (B) half of the
escrow and title costs associated with the transfer of the Commercial Site
(collectively, the “Commercial Site Transfer Costs”).
     iii. With respect to the outstanding legal bills associated with the
Reconveyance Agreement, Buyer shall be responsible for 50% of the aggregate
legal fees of $116,971.31 (i.e. no more than $58,485.66) which have been
incurred by the office of Eric O. Freeberg, Esq., PLC.
     c. In the event the Final Map which includes the Commercial Site (the
“Final Map”) is not recorded by the Closing, the parties agree as follows:

      First Amendment to Purchase and Sale Agreement and Escrow Instructions v5
  Page 1 of 3

 



--------------------------------------------------------------------------------



 



     i. the Buyer shall execute and deposit into Escrow a fully executed Grant
Deed (the “Commercial Site Grant Deed”) transferring the Commercial Site from
Buyer to Newport Road which shall be held by Escrow Holder until such time that
the Commercial Site is a separate legal parcel (the “Recording Event”).
     ii. Buyer shall complete the recording of the Final Map in accordance with
the terms contained in the Agreement.
     iii. Buyer hereby gives Escrow Holder authorization to record the
Commercial Site Grant Deed and apply the Commercial Site Transfer Costs
immediately upon the occurrence of the Recording Event.
     d. Seller agrees to prepare and deliver proper notice of the assignment of
the Reconveyance Agreement as required therein.
     4. Full Force and Effect. The Agreement is hereby modified with respect to
the terms set forth above and any other portions thereof as necessary to
implement the foregoing. Except as specifically set forth in this Amendment, the
Agreement shall remain in full force and effect.
     5. Counterparts. This Amendment may be executed in one or more
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.
     6. Inconsistencies. In the event of any inconsistency between the terms of
this Amendment and those of the Agreement, the terms of this Amendment shall
control.
[Remainder of page intentionally left blank.]
[Signatures appear on following page.]

      First Amendment to Purchase and Sale Agreement and Escrow Instructions v5
  Page 2 of 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

              BUYER:   SPT — SWRC, LLC, a Delaware limited liability
company    
 
       By William A. Shopoff, President and CEO of              Shopoff
Properties Trust, Inc., a Maryland        
     corporation, as Managing Member of Shopoff
           
     General Partner, LLC, a Delaware LLC, as
     General Partner of Shopoff Partners, LP, a
     Delaware LP as Managing Member of SPT — SWRC, LLC
  By:
Name:
Title:   /s/ William A. Shopoff
 
William A. Shopoff
President & CEO    

              SELLER:   PULTE HOME CORPORATION, a Michigan         corporation  
 
 
           
 
  By:
Name:   /s/ Scott Pasternak
 
Scott Pasternak    
 
  Title:   Attorney-in-Fact    

ESCROW HOLDER APPROVES THE AMENDMENTS TO THE ESCROW PROVISIONS AND SPECIFIC
INSTRUCTIONS TO ESCROW HOLDER SET FORTH IN THE FOREGOING AMENDMENT AND AGREES TO
ACT IN ACCORDANCE THEREWITH.
FIRST AMERICAN TITLE INSURANCE COMPANY

             
By:
  /s/ Jeanne Gould       Dated: 12/24/2008
 
           
Name:
  Jeanne Gould        
Title:
  Sr. Escrow Officer        

      First Amendment to Purchase and Sale Agreement and Escrow Instructions v5
  Page 3 of 3

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
     THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW
INSTRUCTIONS (this “Amendment”) is made as of December 30, 2008, by and between
SPT — SWRC, LLC, a Delaware limited liability company (“Buyer”), and PULTE HOME
CORPORATION, a Michigan corporation (“Seller”), and amends that certain Purchase
and Sale Agreement and Escrow Instructions (as amended, the “Agreement”) dated
as of December 23, 2008, by and between Buyer and Seller. Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the
Agreement.
     Buyer and Seller agree to amend the Agreement as follows:
     1. Legal Fees. Notwithstanding Section 3b.(iii) of that certain First
Amendment to Purchase and Sale Agreement and Escrow Instructions made as of
December 23, 2008 by and between Buyer and Seller, the aggregate amount of legal
fees to be paid by Buyer shall equal Seventy-Five Thousand Nine Hundred Eight
and 13/100 Dollars ($75,908.13).
     2. Memorandum. Notwithstanding anything in the Agreement to the contrary,
that certain Memorandum of Agreement (as defined in the Letter Agreement between
Buyer, Seller, Newport Road 103, LLC and Meadow Vista Holdings, LLC dated of
even date herewith) shall be recorded immediately after the recordation of the
Grant Deed and prior to the recordation of the Deed of Trust.
     3. Full Force and Effect. The Agreement is hereby modified with respect to
the terms set forth above and any other portions thereof as necessary to
implement the foregoing. Except as specifically set forth in this Amendment, the
Agreement shall remain in full force and effect.
     4. Counterparts. This Amendment may be executed in one or more
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.
     5. Inconsistencies. In the event of any inconsistency between the terms of
this Amendment and those of the Agreement, the terms of this Amendment shall
control.
[Remainder of page intentionally left blank.]
[Signatures appear on following page.]

      Second Amendment to Purchase and Sale Agreement and Escrow Instructions  
Page 1 of 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                  BUYER:   SPT — SWRC, LLC, a Delaware limited liability    
 
  By William A. Shopoff, President and CEO of Shopoff Properties Trust, Inc., a
Maryland corporation, as Managing Member of Shopoff General Partner, LLC, a
Delaware LLC,   company    
 
  as General Partner of Shopoff Partners, LP, a Delaware LP as Managing Member
of SPT — SWRC, LLC   By:   /s/ William A. Shopoff                      
 
      Name: William A. Shopoff    
 
      Title: President & CEO    
 
                SELLER:   PULTE HOME CORPORATION, a Michigan
corporation    
 
               
 
      By:   /s/ Scott Pasternak                
 
   
 
      Name: Scott Pasternak                
 
   
 
      Title: Attorney-in-Fact                
 
   

ESCROW HOLDER APPROVES THE AMENDMENTS TO THE ESCROW PROVISIONS AND SPECIFIC
INSTRUCTIONS TO ESCROW HOLDER SET FORTH IN THE FOREGOING AMENDMENT AND AGREES TO
ACT IN ACCORDANCE THEREWITH.
FIRST AMERICAN TITLE INSURANCE COMPANY

     
By:     /s/ Jeanne Gould
  Dated: December 30, 2008
 
Name:   Jeanne Gould
   
 
   
Title:     Sr. Escrow Officer
   
 
   

      Second Amendment to Purchase and Sale Agreement and Escrow Instructions  
Page 2 of 2

 



--------------------------------------------------------------------------------



 



SPT—SWRC, LLC
8951 Research Drive
Irvine, California 92618
December 30, 2008
Via Email:
Newport Road 103, LLC
Meadow Vista Holding, LLC
c/o Eric O. Freeberg, Esq.,
A Professional Law Corporation
P.O. Box 9440
Rancho Santa Fe, CA 92067

     
Re:
  Letter Agreement Re Amended and Restated Reconveyance Parcels Improvement
Agreement dated as of November 15, 2007 (the “Reconveyance Agreement”), by and
among PULTE HOME CORPORATION, a Michigan corporation (“Pulte”), NEWPORT ROAD
103, LLC, a California Limited Liability Company (“NR 103”), BARRATT AMERICAN
INCORPORATED, a Delaware corporation (“BA”), and MEADOW VISTA HOLDINGS, LLC, a
California Limited Liability Company (“Meadow Vista”)

Dear Mr. Freeberg:
This letter agreement (this “Letter”) will confirm the agreements and
understandings arrived at during our recent conversations between the principals
of the various companies concerning the assumption of the Reconveyance Agreement
by SPT — SWRC, LLC (“Shopoff”), pursuant to the terms of that certain Purchase
and Sale Agreement (the “Purchase Agreement”) dated as of December 23, 2008,
between Shopoff, as buyer/assignee, and Pulte, as seller/assignor. All
capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Reconveyance Agreement. Upon the successful Closing, this letter
agreement shall constitute a First Amendment to the Reconveyance Agreement;
provided, however, if the Closing does not occur on or before December 31, 2008,
this Letter and all the term and provisions herein shall be null and void and of
no further force or effect. Except as modified herein, the parties reaffirm all
provisions of the Reconveyance Agreement. The parties have executed this Letter
with the express condition that it is not binding until all parties have signed
including Pulte’s execution of the Acknowledgement and Agreement below.
     1. Shopoff Undertakings. Subject to the successful closing (the “Closing”)
of the transaction contemplated in the Purchase Agreement (Shopoff having no
obligation to complete any such closing), Shopoff undertakes and agrees as
follows:
     a. Concurrently with the Closing, Shopoff shall convey (i) the School Site
to Meadow Vista, and (ii) the Commercial Site to NR 103, in accordance with the
terms and provisions of the Reconveyance Agreement and the early reconveyance
requests of Meadow Vista and NR 103. Shopoff and NR 103 have agreed that this
Letter shall constitute escrow instructions for the conveyance of the Commercial
Site, and Shopoff and Meadow Vista have agreed that this Letter shall constitute
escrow instructions for the conveyance of the School Site. The Grant Deeds
attached hereto as Exhibits “C” and “D” shall be used to convey title to the
Commercial Site and School Site respectively, (the “Commercial Grant Deed” and
the “School Site Grant Deed”), Notwithstanding the actual values of the
Reconveyance Parcels (which NR 103 believes to be $10,000,000 for the Commercial
Site and Meadow Vista believes to be

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Page 2 of 7
$5,000,000 for the School Site), the parties have agreed that the amounts of
$485,752 and $270,916 represent the basis of NR 103 and Meadow Vista’s
predecessor in interest in the Reconveyance Parcels and are the appropriate
values to use for documentary tax purposes.
i. Attached hereto as Exhibit “A” is First American Preliminary Title Report
No. NHRV-2855190 (29), dated as of November 10, 2008 (“School Site PTR”). The
parties agree that title to the School Site shall be transferred subject to the
following exceptions to title all of which shall be “Permitted Exceptions for
the School Site”: Only current taxes arising after the Closing as to Exception
Nos. 1, 2 and 7, and Exception Nos. 6, 8, 9, 11, 12, 13, 14, 15, 16 and 17.
Provided however, Meadow Vista agrees to accept Exception Nos. 3 and 10 as
Permitted Exceptions for the School Site in consideration of the payments of
$363,000 and $5,000 respectively as specified in Section 1 (b) (i) below. The
parties agree that notwithstanding the conveyance of the School Site, Exception
Nos. 4 and 5 remain Non Permitted Exceptions for the School Site and shall
continue to be Non Permitted CFD’s for which Shopoff remain 100% liable for all
taxes and assessments arising from such Non Permitted CFD’s as specified in
Section 3.10 of the Reconveyance Agreement. Prior to Closing, Shopoff agrees to
cause the removal of Exception No. 18.
ii. Attached hereto as Exhibit “B” is First American Preliminary Title Report
no. NHRV-3116696 (29), dated as of November 10, 2008 (“Commercial Site PTR”).
The parties agree that title to the Commercial Site shall be transferred subject
to the following exceptions to title all of which shall be “Permitted Exceptions
for the Commercial Site”: Only current taxes arising after the Closing as to
Exception Nos. 1, 1A and 5, and Exception Nos. 2, 6, 7, 8, 9, 10, 11 and 12. The
parties agree that notwithstanding the conveyance of the Commercial Site,
Exception Nos. 3 and 4 remain Non Permitted Exceptions for the Commercial Site
and shall continue to be Non Permitted CFD’s for which Shopoff remain 100%
liable for all taxes and assessments arising from such Non Permitted CFD’s as
specified in Section 3.10 of the Reconveyance Agreement. Prior to Closing,
Shopoff agrees to cause the removal of Exceptions No. 13 and 14.
     b. Shopoff shall make the following payments:
     i. In addition to Buyer’s closing costs, with respect to the transfer of
the School Site: (A) $363,000 as payment of the NPV of the Assessment related to
CFD 2005-1; and (B) $5,000 with respect to the slope easement (collectively, the
“School Site Payments”).The School Site Payments shall be paid to NR 103 (at the
direction of Meadow Vista) concurrently with the transfer of the School Site
pursuant to an escrow (the “School Site Escrow”) to be opened by Shopoff and
Meadow Vista with First American Title (Santa Ana) (the “Escrow Holder”) to
facilitate the transactions contemplated herein.
     ii. In addition to Buyer’s closing costs, with respect to the transfer of
the Commercial Site: $37,000 related to certain undeveloped land fees (the
“Commercial Site Payment”). The Commercial Site Payment shall be paid to NR 103
concurrently with the transfer of the Commercial Site pursuant to an escrow (the
“Commercial Site

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Page 3 of 7
Escrow”) to be opened by Shopoff and NR 103 with First American Title (Santa
Ana) (the “Escrow Holder”) to facilitate the transactions contemplated herein.
The School and Commercial Site Escrows will close concurrently.
     iii. With respect to the prior and outstanding legal bills associated with
the Reconveyance Agreement incurred by Meadow Vista and NR 103, in consideration
of the various agreements contained herein Shopoff has agreed that it shall be
responsible for $75,908.13 of the aggregate legal fees incurred by the office of
Eric O. Freeberg, Esq., PLC (the “Legal Fee Payment”). The Legal Fee Payment
shall be paid to Eric O. Freeberg, Esq., PLC concurrently with the transfer of
the School Site pursuant to the School Site Escrow.
     c. Concurrently with the Closing, Shopoff, agrees to record a Memorandum of
the Reconveyance Agreement in the form of Exhibit “E” (the “Memorandum of
Agreement”), which shall encumber the Land acquired by Shopoff from Pulte
pursuant to the Purchase Agreement, (including the School Site, the Commercial
Site) in order to provide record notice of the obligations of Shopoff, NR 103
and Meadow Vista under the Reconveyance Agreement. Shopoff and Pulte agree that
either (1) the Memorandum of Agreement shall be the first document recorded
immediately after the grant deed of the Land from Pulte to Shopoff, or (2) Pulte
shall subordinate its Deed of Trust to the Memorandum of Agreement by executing
and delivering a subordination agreement.
     2. NR 103 and Meadow Vista Agreements. Subject to the (i) execution and
delivery of a fully executed copy of this Letter by all parties, and
(ii) successful Closing and full compliance with the Commercial and School Site
Escrow Instructions, the parties agree as follows:
     a. Meadow Vista and NR 103 waive Pulte’s prior default under the
Reconveyance Agreement to file the Map on or before December 31, 2007;
     b. Meadow Vista and NR 103 approve Shopoff is as a Permitted Assignee under
the Reconveyance Agreement.
     c. Meadow Vista and NR 103 agree that the School Site Payments shall
constitute payment of the NPV of the Assessments with respect to CFD 2005-1 as
it relates to the School Site.
     d. Meadow Vista agrees upon payment of the School Site Payments (i) CFD
2005-1 shall become a Reimbursed CFD with respect to the School Site; (ii) the
School Site shall remain subject to CFD 2005-1 and the applicable assessments;
(ii) none of Shopoff, Pulte or BA shall have any further obligation to prepay
any assessments associated with any CFD 2005-1 with respect to the School Site);
and (iii) Meadow Vista shall thereafter be responsible for the assessments
arising from CFD 2005-1 with respect to the School Site.
     e. Upon payment of the Commercial Site Payment, NR 103 agrees on behalf of
itself and its successors and assigns that it will be responsible for any future
“undeveloped land taxes” arising from CFD 2005-1.
     f. In the event the Commercial Site becomes subject to an assessment under
CFD 2005-1 arising from a change from commercial zoning of the Commercial Site
completed by NR

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Page 4 of 7
103, or its successors or assigns, then none of Shopoff, Pulte or BA shall be
responsible for any such assessment as to that portion of the Commercial Site so
changed.
     g. NR 103 and Meadow Vista agree that CFD 2007-1 and CFD 2003-1 are
Permitted CFDs.
     h. Shopoff, Pulte, Meadow Vista and NR 103 reaffirm all of their
obligations under the Reconveyance Agreement including but not limited to their
respective obligations to cooperate as reasonably necessary to accomplish the
closing of the School Site and Commercial Site Escrows, and to also grant each
other any easements reasonably necessary in order to allow each party to fulfill
their obligations under the Reconveyance Agreement, including, without
limitation, temporary construction and access easements and permanent easements
to utility companies and governmental agencies.
     3. Title Policies. At Shopoff’s cost, title to the Commercial Site shall be
evidenced by a ALTA Standard Coverage Owner’s Policy of Title Insurance with
Regional Exceptions (the “Title Policy”), issued by First American Title
Insurance Company in the amount reasonably determined by NR 103, as $485,752.00
insuring the Commercial Site as a legal parcel and insuring title vested in NR
103 subject only to the Permitted Exceptions for the Commercial Site. At
Shopoff’s cost, title to the School Site shall be evidenced by a ALTA Standard
Coverage Owner’s Policy of Title Insurance with Regional Exceptions (the “Title
Policy”), issued by First American Title Insurance Company in the amount
reasonably determined by Meadow Vista as $270,916.00 insuring the School Site as
a legal parcel and insuring title vested in Meadow Vista subject only to the
Permitted Exceptions for the School Site.
     4. Costs and Expenses. Shopoff shall pay the documentary transfer taxes,
the premiums for the Title Policies, the recording fees and 50% of the Escrow
fee. Pursuant to Section 3.7 of the Reconveyance Agreement, Shopoff is obligated
to deliver ALTA Standard Coverage Owner’s Policy of Title Insurance with
Regional Exceptions at its sole expense. NR 103 and/or Meadow Vista, as
applicable, will pay for any title insurance endorsements they may require and
50% of the Escrow fee. Unless otherwise specified in the Reconveyance Agreement,
all other costs shall be allocated between the parties in accordance with
customary practice in the county in which the property is located.
     5. Prorations. Subject to the provisions of the Reconveyance Agreement
regarding Non Permitted CFD’s which shall remain the obligation of Shopoff, the
following items shall be prorated as of the transfer: Real property taxes with
respect to the property based upon the latest available tax information such
that Shopoff shall be responsible for all such taxes levied against the property
to and including the day prior to the transfer and NR 103 or Meadow Vista, as
applicable, shall be responsible for all taxes and assessments levied against
the property after the day prior to the transfer; Premiums for casualty and
liability insurance shall not be prorated as NR 103 and Meadow Vista will each
obtain their own such insurance upon the transfer.
     6. Reconveyance Agreement. Shopoff confirms that it (i) has read and
understands all terms and provisions of the Reconveyance Agreement and all
Exhibits attached thereto; (ii) agrees to fully perform all obligations of Pulte
as Pulte’s assignee thereunder, and in particular Shopoff specifically reaffirms
Section 2.2.10 of the Reconveyance Agreement and its contractual agreement under
the Reconveyance Agreement for the timely completion of all of the Obligations
specified in the Reconveyance Agreement and all Exhibits attached thereto
including but not limited to the commencement of the Barratt Work by the
Preliminary Commencement Date and the completion of the Barratt Work by the
Final Completion Date; and (iii) understands and agrees that Pulte remains
liable in

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Page 5 of 7
the event Shopoff fails to perform under the Reconveyance Agreement and agrees
that it will not alter or disturb Pulte’s potential liability other than full
performance by Shopoff and consequently Meadow Vista and NR 103 will require the
consent of Pulte and reaffirmation of its potential liability at all times in
the future as a condition of any further amendments, assignments or
modifications to the Reconveyance Agreement.
     If the foregoing is consistent with your understanding of the terms and
conditions of our agreement, please execute the enclosed counterpart copy of
this letter and return it to me at your earliest convenience. Thank you for your
courtesy and cooperation.

                Very truly yours,  

                              SPT — SWRC, LLC, a Delaware limited liability
company    
 
                            By:   SHOPOFF PARTNERS, L.P., a Delaware limited
partnership, its Managing Member    
 
                                By:   Shopoff General Partner, LLC, a Delaware
limited
liability company, its General Partner    
 
                                    By:   Shopoff Properties Trust, Inc., a
Maryland corporation, its Managing Member    
 
                       
 
              By:   /s/ William A. Shopoff
 
William A. Shopoff,    
 
                  its President and CEO    

[Signatures continue on following page]

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Page 6 of 7
ACCEPTANCE
     The undersigned have read and understood the foregoing, and with the intent
of being bound hereby, and being duly authorized to do so, hereby agree to and
accept the foregoing agreements as of the date first above written.

              NR 103:   NEWPORT ROAD 103, LLC         a California limited
liability company    
 
           
 
  By:   /s/ Paul G. Marx    
 
     
 
Paul G. Marx    
 
      Managing Member    
 
      December 30, 2008    
 
           
 
  By:   /s/ David A. Jacinto    
 
           
 
      David A. Jacinto    
 
      Managing Member    
 
      December 30, 2008    
 
            MEADOW VISTA:   MEADOW VISTA HOLDINGS, LLC         a California
limited liability company    
 
           
 
  By:   /s/ Paul G. Marx    
 
           
 
      Paul G. Marx    
 
      Managing Member    
 
      December 30, 2008    
 
           
 
  By:   /s/ David A. Jacinto    
 
           
 
      David A. Jacinto    
 
      Managing Member    
 
      December 30, 2008    

[Signatures continue on following page]

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Page 7 of 7
ACKNOWLEDGEMENT AND AGREEMENT
     The undersigned has read and understood the foregoing, and with the intent
of being bound hereby, and being duly authorized to do so, hereby agrees (i) to
and accept the foregoing agreements as of the date first above written as a
binding First Amendment to the Reconveyance Agreement; (ii) Pulte remains
obligated for all of the Obligations specified in the Reconveyance Agreement as
amended; (iii) the agreement specified above by NR 103 and Meadow Vista to
accept Shopoff as a Permitted Assignee does not in any manner whatsoever release
Pulte from the timely completion of all of the Obligations specified in the
Reconveyance Agreement including but not limited to the commencement of the
Barratt Work by the Preliminary Commencement Date and the completion of the
Barratt Work by the Final Completion Date; and (iv) acknowledges that NR 103 and
Meadow Vista will require the consent of Pulte and reaffirmation of its
potential liability at all times in the future as a condition of any further
amendments, assignments or modifications to the Reconveyance Agreement.
PULTE HOME CORPORATION, a Michigan
corporation
By: /s/ Scott Pasternak
Name: Scott Pasternak
Title: Attorney-in-Fact
Date: December 30, 2008

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Exhibit “A”
EXHIBIT “A”
[See Attached First American Preliminary Title Report
No. NHRV-2855190 (29), dated as of November 10, 2008]

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Exhibit “B”
EXHIBIT “B”
[See Attached First American Preliminary Title Report
No. NHRV-3116696 (29), dated as of November 10, 2008]

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Exhibit “C”
EXHIBIT “C”
COMMERCIAL GRANT DEED
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
Eric O. Freeberg, Esq.
A Professional Law Corporation
P.O. Box 9440
Rancho Santa Fe, CA 92067
MAIL TAX STATEMENTS TO:
Newport Road 103, LLC
219 Meadow Vista Way
Encinitas, California 92024
Attn: Paul G. Marx
(Space Above This Line For Recorder’s Use Only)
GRANT DEED
THE UNDERSIGNED GRANTOR DECLARES:
          DOCUMENTARY TRANSFER TAX IS                                         
is based upon a value of $485,752, and is computed on full value of property
conveyed;
FOR VALUE RECEIVED, SPT — SWRC, LLC, a Delaware limited liability company,
hereby grants to NEWPORT ROAD 103, LLC, a California limited liability company,
all of its right, title and interest in and to that certain real property
situated in the County of Riverside, State of California, described on Exhibit A
attached hereto and by this reference incorporated herein.
IN WITNESS WHEREOF, the undersigned has executed this Grant Deed dated as of
December      , 2008.
Grantor:

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Exhibit “D”
EXHIBIT “D”
SCHOOL SITE GRANT DEED
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
Eric O. Freeberg, Esq.
A Professional Law Corporation
P.O. Box 9440
Rancho Santa Fe, CA 92067
MAIL TAX STATEMENTS TO:
Meadow Vista Holdings, LLC
3951 Sierra Linda Drive
Escondido, California 92025
Attn: Paul G. Marx
(Space Above This Line For Recorder’s Use Only)
GRANT DEED
THE UNDERSIGNED GRANTOR DECLARES:
          DOCUMENTARY TRANSFER TAX IS                      is based upon a value
of $270,916, and is computed on full value of property conveyed;
FOR VALUE RECEIVED, SPT — SWRC, LLC, a Delaware limited liability company,
hereby grants to MEADOW VISTA HOLDINGS, LLC, a California limited liability
company, all of its right, title and interest in and to that certain real
property situated in the County of Riverside, State of California, described on
Exhibit A attached hereto and by this reference incorporated herein.
Grantor:

 



--------------------------------------------------------------------------------



 



Newport Road 103
Meadow Vista Holding
December 30, 2008
Exhibit “E”
EXHIBIT “E”
MEMORANDUM OF AGREEMENT
RECORDING REQUESTED BY:
First American Title Company
WHEN RECORDED MAIL TO:
Eric O. Freeberg, Esq.
A Professional Law Corporation
P.O. Box 9440
Rancho Santa Fe, CA 92067
Above Space for Recorder’s Use
MEMORANDUM OF AMENDED AND RESTATED
RECONVEYANCE PARCELS IMPROVEMENT AGREEMENT
     THIS MEMORANDUM OF AMENDED AND RESTATED RECONVEYANCE PARCELS IMPROVEMENT
AGREEMENT (“Memorandum”) is made and effective as of December 30, 2008, by SPT
—SWRC, LLC, a Delaware limited liability company (“SPT—SWRC”).
     SPT-SWRC owns that certain real property located in the County of
Riverside, State of California and more particularly described in Exhibit “1”
attached hereto (the “Property”) and incorporated herein by this reference.
     Pursuant to the terms and conditions of certain Amended and Restated
Reconveyance Parcels Improvement Agreement dated as of November 15, 2007, as
amended by that certain Letter Agreement dated December 30, 2008 (“Reconveyance
Agreement”), the owner of the Property is subject to complete certain
obligations more specifically set forth therein.
     This Memorandum has been prepared and shall be recorded for the purpose of
providing record notice of the Reconveyance Agreement and in no way modifies the
provisions of the Reconveyance Agreement.
[Signatures appear on the following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the SPT-SWRC has executed this Memorandum on the date
first above written.

                              SPT — SWRC, LLC, a Delaware limited liability
company    
 
                            By:   SHOPOFF PARTNERS, L.P., a Delaware limited
partnership,
its Managing Member    
 
                                By:   Shopoff General Partner, LLC, a Delaware
limited
liability company, its General Partner    
 
                                    By:   Shopoff Properties Trust, Inc., a
Maryland corporation, its Managing Member    
 
                       
 
              By:        
 
                 
 
William A. Shopoff,    
 
                  its President and CEO    

 